 



Exhibit 10.4
CONSTRUCTION MANAGEMENT AGREEMENT
BETWEEN
NETWORK APPLIANCE, INC.
(“NAI”)
AND
BNP PARIBAS LEASING CORPORATION
(“BNPPLC”)
December 15, 2005

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ENGAGEMENT AND AUTHORIZATION
    1  
 
       
GENERAL TERMS AND CONDITIONS
    2  
 
       
1 Additional definitions
    2  
“97-10/Event”
    2  
“97-10/Maximum Permitted Prepayment”
    2  
“97-10/Prepayment”
    3  
“97-10/Project Costs”
    3  
“97-10/Pronouncement”
    4  
“NAI’s Estimate of Force Majeure Delays”
    4  
“NAI’s Estimate of Force Majeure Excess Costs”
    4  
“Accrued Construction Period Interest Expense”
    4  
“Affiliate’s Contract”
    5  
“Arrangement Fee”
    5  
“Administrative Fee”
    5  
“Capital Adequacy Charges”
    5  
“Carrying Costs”
    5  
“Commitment Fees”
    5  
“Complete Taking”
    5  
“Completion Date”
    5  
“Completion Notice”
    5  
“Construction Advances”
    5  
“Construction Advance Request”
    6  
“Construction Allowance”
    6  
“Construction Budget”
    6  
“Construction Project”
    6  
“Covered Construction Period Losses”
    6  
“Defective Work”
    6  
“FOCB Notice”
    6  
“Force Majeure Event”
    7  
“Funded Construction Allowance”
    7  
“Future Work”
    7  
“Ground Lease Rents”
    7  
“Increased Cost Charges”
    7  
“Increased Commitment”
    7  
“Increased Funding Commitment”
    7  
“Increased Time Commitment”
    7  
“Initial Advance”
    7  
“Integral Equipment”
    7  

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(Continued)

              Page  
“Maximum Construction Allowance”
    8  
“Notice of NAI’s Intent to Terminate”
    8  
“Notice of NAI’s Intent to Terminate Because of a Force Majeure Event”
    8  
“Notice of Termination By NAI”
    8  
“Outstanding Construction Allowance”
    8  
“Owner’s Election to Continue Construction”
    8  
“Participant Default”
    8  
“Pre-lease Casualty”
    8  
“Pre-lease Force Majeure Delays”
    8  
“Pre-lease Force Majeure Event”
    8  
“Pre-lease Force Majeure Event Notice”
    8  
“Pre-lease Force Majeure Excess Costs”
    8  
“Pre-lease Force Majeure Losses”
    9  
“Prior Work”
    10  
“Projected Cost Overruns”
    10  
“Projected Economic Depreciation of Equipment”
    10  
“Reimbursable Construction Period Costs”
    10  
“Remaining Proceeds”
    10  
“Scope Change”
    10  
“Target Completion Date”
    11  
“Termination of NAI’s Work”
    11  
“Third Party Contract”
    11  
“Third Party Contract/Termination Fees”
    11  
“Work”
    11  
“Work/Suspension Event”
    11  
“Work/Suspension Notice”
    12  
“Work/Suspension Period”
    12  

         
2 Construction and Management of the Property by NAI
    12  
(A) The Construction Project
    12  
(1) Construction Approvals by BNPPLC
    12  
(a) Preconstruction Approvals by BNPPLC
    12  
(b) Approval of Scope Changes
    13  
(2) NAI’s Right to Possession and to Control Construction
    13  
(c) Adequacy of Drawings, Specifications and Budgets
    14  
(d) Existing Condition of the Land and Improvements
    14  
(e) Correction of Defective Work
    15  
(f) Clean Up
    15  
(g) No Damage for Delays
    15  

(ii)



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(Continued)

              Page  
(h) No Fee For Construction Management
    15  
(3) Quality of Work
    16  
(B) Completion Notice
    16  
(C) Status of Property Acquired With BNPPLC’s Funds
    16  
(D) Insurance
    17  
(1) Liability Insurance
    17  
(2) Property Insurance
    17  
(3) Failure of NAI to Obtain Insurance
    17  
(4) Waiver of Subrogation
    18  
(E) Condemnation
    18  
(F) Additional Representations, Warranties and Covenants of NAI Concerning the
Property
    19  
(1) Payment of Local Impositions
    19  
(2) Operation and Maintenance
    19  
(3) Debts for Construction, Maintenance, Operation or Development
    20  
(4) Permitted Encumbrances and the Ground Lease
    20  
(5) Books and Records Concerning the Property
    21  
(G) BNPPLC’s Right of Access
    21  
(1) Access Generally
    21  
(4) Failure of NAI to Perform
    21  
 
       
3 Amounts to be Added to the Lease Balance (in Addition to Construction
Advances)
    22  
(A) Initial Advance
    22  
(B) Carrying Costs
    23  
(C) Commitment Fees
    23  
(D) Future Administrative Fees and Out-of-Pocket Costs
    24  
(E) Increased Cost Charges and Capital Adequacy Charges
    24  
(F) Ground Lease Payments
    25  
 
       
4 Construction Advances
    25  
(A) Costs Subject to Reimbursement Through Construction Advances
    25  
(B) Exclusions From Reimbursable Construction Period Costs
    27  
(C) Conditions to NAI’s Right to Receive Construction Advances
    27  
(1) Construction Advance Requests
    28  
(2) Amount of the Advances
    28  
(a) The Maximum Construction Allowance
    28  
(b) Costs Previously Incurred by NAI
    28  
(c) Limits During any Work/Suspension Period
    29  
(d) Conditions to Funding for the Cost of Integral Equipment
    29  

(iii)



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(Continued)

              Page  
(e)Restrictions Imposed for Administrative Convenience
    30  
(3) No Advances After Certain Dates
    30  
(D) Breakage Costs for Construction Advances Requested But Not Taken
    30  
(E) No Third Party Beneficiaries
    30  
(F) No Waiver
    30  
 
       
5 Application of Insurance and Condemnation Proceeds
    30  
(A) Collection and Application Generally
    30  
(B) Advances of Escrowed Proceeds to NAI
    31  
(C) Status of Escrowed Proceeds After Commencement of the Term of the Lease
    31  
(D) Special Provisions Applicable After a 97-10/Event or Event of Default
    32  
(E) NAI’s Obligation to Restore
    32  
(F) Special Provisions Concerning a Complete Taking
    32  
 
       
6 Notice of Cost Overruns and Pre-lease Force Majeure Events
    32  
(A) Notice of Projected Cost Overruns
    32  
(B) Pre-lease Force Majeure Event Events and Notices
    33  
 
       
7 Suspension and Termination of NAI’s Work
    33  
(A) Rights and Obligations During a Work/Suspension Period
    33  
(B) NAI’s Election to Terminate NAI’s Work
    33  
(C) BNPPLC’s Election to Terminate NAI’s Work
    37  
(D) Surviving Rights and Obligations
    37  
(E) Cooperation After a Termination of NAI’s Work
    37  
 
       
8 Continuation of Construction by BNPPLC
    39  
(A) Owner’s Election to Continue Construction
    39  
(1) Take Control of the Property
    39  
(2) Continuation of Construction
    39  
(3) Arrange for Turnkey Construction
    40  
(4) Suspension or Termination of Construction by BNPPLC
    40  
(B) Powers Coupled With an Interest
    41  
 
       
9 NAI’s Obligation for 97-10/Prepayments
    41  
 
       
10 Indemnity for Covered Construction Period Losses
    41  
(A) Covenant to Indemnify Against Covered Construction Period Losses
    41  
(B) Certain Losses Included or Excluded
    43  
(1) Environmental
    43  

(iv)



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(Continued)

              Page  
(2) Failure to Maintain a Safe Work Site
    43  
(3) Failure to Complete Construction
    44  
(4) Fraud
    44  
(5) Excluded Taxes and Established Misconduct
    44  
(C) Express Negligence Protection
    44  
(D) Survival of Indemnity
    44  
(E) Due Date for Indemnity Payments
    45  
(F) Order of Application of Payments
    45  
(G) Defense of BNPPLC
    45  
(1) Assumption of Defense
    45  
(2) Indemnity Not Contingent
    45  
(H) When Payments Are Due
    45  
(I) Survival
    46  
(J) Notice of Claims
    46  
(K) Withholding of Consent to Settlements Proposed by NAI
    46  
(L) Settlements Without the Prior Consent of NAI
    46  
(1) Election to Pay Reasonable Settlement Costs in Lieu of Actual
    46  
(2) Conditions to Election
    47  
(3) Indemnity Survives Settlement
    47  
(M) No Authority to Admit Wrongdoing on the Part of NAI
    47  
(N) Refunds of Covered Construction Period Losses Paid by NAI
    48  
(2) Meaning of Refund
    48  
(3) Conditions to Payment
    49  

(v)



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(Continued)

              Exhibits and Schedules     Exhibit A  
Legal Description
       
 
    Exhibit B  
Description of the Construction Project and Budget
       
 
    Exhibit C  
Construction Advance Request Form
       
 
    Exhibit D  
Pre-lease Force Majeure Event Notice
       
 
    Exhibit E  
Notice of Termination by NAI’s Work
       
 
    Exhibit F  
Notice of NAI’s Intent to Terminate
       
 
    Exhibit G  
Notice of Increased Funding Commitment by BNPPLC
       
 
    Exhibit H  
Notice of Increased Time Commitment by BNPPLC
       
 
    Exhibit I  
Notice of Rescission of NAI’s Intent to Terminate
   

(vi)



--------------------------------------------------------------------------------



 



CONSTRUCTION MANAGEMENT AGREEMENT
     This CONSTRUCTION MANAGEMENT AGREEMENT (this “Agreement”), dated as of
December 15, 2005 (the “Effective Date”), is made by and between BNP PARIBAS
LEASING CORPORATION (“BNPPLC”), a Delaware corporation, and NETWORK APPLIANCE,
INC. (“NAI”), a Delaware corporation.
RECITALS
     Contemporaneously with the execution of this Agreement, BNPPLC and NAI are
executing a Common Definitions and Provisions Agreement dated as of the
Effective Date (the “Common Definitions and Provisions Agreement”), which by
this reference is incorporated into and made a part of this Agreement for all
purposes. As used in this Agreement, capitalized terms defined in the Common
Definitions and Provisions Agreement and not otherwise defined in this Agreement
are intended to have the respective meanings assigned to them in the Common
Definitions and Provisions Agreement.
     At the request of NAI and to facilitate the transaction contemplated in the
other Operative Documents, contemporaneously with this Agreement BNPPLC is
executing and accepting a Ground Lease from NAI (the “Ground Lease”), pursuant
to which BNPPLC is acquiring a leasehold estate in the Land described in
Exhibit A and any existing Improvements on such Land.
     Also contemporaneously with this Agreement, BNPPLC and NAI are executing a
Lease Agreement (the “Lease”), pursuant to which the parties expect that NAI
will lease the Improvements on the Land described in Exhibit A from BNPPLC for a
lease term that will commence on the Completion Date (as defined below).
     In anticipation of the construction of new or additional Improvements for
NAI’s use pursuant to the Lease, BNPPLC and NAI have agreed upon the terms and
conditions upon which BNPPLC is willing to authorize NAI to arrange and manage
such construction and upon which BNPPLC is willing to provide funds for such
construction, and by this Agreement BNPPLC and NAI desire to evidence such
agreement.
ENGAGEMENT AND AUTHORIZATION
     Subject to the terms and conditions set forth in this Agreement, BNPPLC
does hereby engage and authorize NAI — and NAI does hereby accept such
engagement and authorization, as an independent contractor for BNPPLC — to
construct the Construction Project on the Land and to manage such construction
for BNPPLC. As more particularly provided in subparagraph 2(A)(2) below, NAI
will take possession and control of the Land and all Improvements on the Land to
accomplish such construction. However, the rights and authority granted to NAI
by this Agreement are expressly made subject and subordinate to the terms and
condition hereinafter set





--------------------------------------------------------------------------------



 



forth and to the Ground Lease, to the Permitted Encumbrances and to any other
claims or encumbrances affecting the Land or the Property that may be asserted
by third parties other than Liens Removable by BNPPLC.
GENERAL TERMS AND CONDITIONS
1 Additional definitions. As used in this Agreement, capitalized terms defined
above will have the respective meanings assigned to them above; as indicated
above, capitalized terms that are defined in the Common Definitions and
Provisions Agreement and that are used but not defined herein will have the
respective meanings assigned to them in the Common Definitions and Provisions
Agreement; and, the following terms will have the following respective meanings:
“97-10/Event” means any of the following:
     (a) NAI gives a Notice of NAI’s Intent to Terminate and thereafter
(i) fails to rescind the same as described in subparagraph 7(B)(7) within ten
days after BNPPLC responds with any Increased Commitment, or (ii) gives a Notice
of Termination as provided in subparagraph 7(B)(1); or
     (b) NAI gives a notice to terminate the Supplemental Payment Obligation as
described in subparagraph 6(B) of the Purchase Agreement; or
     (c) BNPPLC gives notice to NAI as described in subparagraph 7(C) to cause a
Termination of NAI’s Work; or
     (d) NAI fails for any reason whatsoever to substantially complete the
Construction Project and give a Completion Notice to BNPPLC prior to the Target
Completion Date; or
     (e) for any reason whatsoever (including the accrual of Carrying Costs),
the Funded Construction Allowance exceeds the Maximum Construction Allowance.
“97-10/Maximum Permitted Prepayment” as of any date means the amount equal to
eighty-nine and nine-tenths of one percent (89.9%) of the aggregate of all
97-10/Project Costs paid or incurred on or prior to such date.
Construction Management Agreement — Page 2

 



--------------------------------------------------------------------------------



 



“97-10/Prepayment” means any payment to BNPPLC required by Paragraph 9, which in
each case will equal (A) the 97-10/Maximum Permitted Prepayment, computed as of
the date on which the payment becomes due, less (B) the sum of (1) the accreted
value of any prior payments actually received by BNPPLC from NAI constituting
97-10/Prepayments, and (2) amounts (if any) then owed by BNPPLC to NAI pursuant
to this Agreement as reimbursements for 97-10 Project Costs paid by NAI and not
theretofore reimbursed. For purposes of the preceding sentence, “accreted value”
of a payment means the amount of the payment plus an amount equal to the
interest that would have accrued on the payment if it bore interest at the
Effective Rate plus the Spread.
“97-10/Project Costs” means the following:
     (a) costs incurred for the Work, including not only hard costs incurred for
the new Improvements described in Exhibit B, but also the following costs to the
extent reasonably incurred in connection with the Construction Project:

   •   soft costs, such as architectural fees, engineering fees and fees and
costs paid in connection with obtaining project permits and approvals required
by governmental authorities or any Permitted Encumbrance,      •   site
preparation costs, and      •   costs of offsite and other public improvements
required as conditions of governmental approvals for the Construction Project or
required by any Permitted Encumbrances;

     (b) costs incurred to maintain insurance required by (and consistent with
the requirements of) this Agreement prior to the Completion Date;
     (c) Local Impositions that have accrued or become due prior to the
Completion Date;
     (d) Accrued Construction Period Interest Expense; and
     (e) any costs in addition to those described in clauses (a) through
(d) preceding that GAAP (as it exists on the Effective Date) would allow BNPPLC
to capitalize as part of the cost of the Property or that the
97-10/Pronouncement would allow BNPPLC to characterize as project costs,
including: (1) cancellation or termination fees or other compensation payable by
NAI or BNPPLC pursuant to any contract concerning the Construction Project made
by NAI or BNPPLC with any general contractor, architect, engineer or other third
party because of any election by NAI or BNPPLC to cancel or
Construction Management Agreement — Page 3

 



--------------------------------------------------------------------------------



 



terminate such contract, and (2) any costs that BNPPLC incurs and is allowed to
capitalize to continue or complete the Construction Project after any Owner’s
Election to Continue Construction as provided in subparagraph 8(A).
However, notwithstanding the foregoing, 97-10/Project Costs will not include
Pre-lease Force Majeure Losses, Administrative Fees, the Arrangement Fee, or any
legal fees which are included in Transaction Expenses.
“97-10/Pronouncement” means the pronouncement issued by the Emerging Issues Task
Force of the Financial Accounting Standards Board in 1998 titled “EITF 97-10:
The Effect of Lessee Involvement in Construction”, which provides that certain
kinds of involvement by a lessee in pre-lease commencement construction will
cause the lessee to be considered as the owner of the leased property during the
construction period and then will require application of the appropriate sale
and leaseback accounting rules.
“NAI’s Estimate of Force Majeure Delays” has the meaning indicated in
subparagraph 7(B)(4).
“NAI’s Estimate of Force Majeure Excess Costs” has the meaning indicated in
subparagraph 7(B)(3).
“Accrued Construction Period Interest Expense” means interest that has accrued
and that BNPPLC has paid or is obligated to pay on Funding Advances for any
period prior to the Completion Date. Such interest will include a percentage,
equal to the aggregate Percentages of all Participants (under and as defined in
the Participation Agreement), of Carrying Costs and Commitment Fees that accrue
after the execution of any Participation Agreement and that are added to the
Outstanding Construction Allowance as provided in this Agreement, it being
understood that the additional amounts BNPPLC must pay to the Participants under
the Participation Agreement because of the accrual of Carrying Costs and
Commitment Fees effectively constitute construction period interest on advances
the Participants make to BNPPLC under the Participation Agreement. Accrued
Construction Period Interest Expense will also include any interest and other
finance charges that accrue prior to the Completion Date because of Funding
Advances provided to BNPPLC by BNPPLC’s Parent in the form of loans, regardless
of whether BNPPLC’s obligation in respect of such loans is limited to BNPPLC’s
interest in the Property. However, any such interest and other finance charges
accruing on Funding Advances provided by BNPPLC’s Parent and included in Accrued
Construction Period Interest Expense will not exceed the Carrying Costs
attributable to the portion of the Lease Balance funded or maintained by such
Funding Advances. Further, Accrued Construction Period Interest will not include
any portion of Carrying Costs included in Pre-lease Force Majeure Losses (as set
forth in the definition thereof below) or interest or finance charges that
BNPPLC must pay to the
Construction Management Agreement — Page 4

 



--------------------------------------------------------------------------------



 




Participants under the Participation Agreement because of the accrual of such
portion of Carrying Costs.
“Affiliate’s Contract” has the meaning indicated in subparagraph 2(A)(2)(b).
“Arrangement Fee” has the meaning indicated in subparagraph 3(A).
“Administrative Fee” has the meanings indicated in subparagraph 3(A) and
subparagraph 3(D).
“Capital Adequacy Charges” has the meaning indicated in subparagraph 3(E)(1).
“Carrying Costs” has the meaning indicated in subparagraph 3(B).
“Commitment Fees” has the meaning indicated in subparagraph 3(C).
“Complete Taking” means a taking by eminent domain prior to the Completion Date
over NAI’s objection of all of the Land or the Property, or so much thereof as
to make it impossible to complete the Construction Project for its intended uses
on the Land regardless of any Scope Changes BNPPLC may be willing to approve or
any Increased Commitment that BNPPLC may be willing to provide.
“Completion Date” means the the date upon which NAI gives the notice to BNPPLC
which is required by subparagraph 2(B), after having substantially completed the
Construction Project and having obtained any certificate of substantial
completion or other permit (temporary or permanent) required for the
commencement of NAI’s use of the Improvements.
“Completion Notice” means the notice required by subparagraph 2(B) from NAI to
BNPPLC, advising BNPPLC that NAI has substantially completed construction of the
Construction Project and has obtained any certificate of substantial completion
or other permit (temporary or permanent) required for the commencement of NAI’s
use of the Improvements. (Any such Completion Notice will also confirm the
amounts required to compute the Projected Economic Depreciation of Equipment,
consistent with BNPPLC’s determination of the projected future value as provided
in subparagraph 4(C)(2)(d), for use in calculating Amortizing Rent as provided
in the Lease.)
“Construction Advances” means (1) actual advances of funds made by or on behalf
of BNPPLC to or on behalf of NAI as provided in Paragraph 4, which sets forth
NAI’s rights to receive advances for Reimbursable Construction Period Costs, and
(2) other amounts paid or incurred by BNPPLC that subparagraph 8(A) or other
provisions of this
Construction Management Agreement — Page 5

 



--------------------------------------------------------------------------------



 




Agreement allow BNPPLC to characterize as Construction Advances. The term
"Construction Advances” will not, however, include advances of insurance
proceeds, condemnation proceeds or other Escrowed Proceeds to pay or reimburse
costs of repairs or restoration.
“Construction Advance Request” has the meaning indicated in subparagraph
4(C)(1).
“Construction Allowance” means the allowance to be provided by BNPPLC for the
design and construction of the Construction Project, against which and from
which Carrying Cost, Construction Advances and other amounts will be or may be
charged and paid as provided in various provisions of this Agreement (including
Paragraphs 3, 4 and 8).
“Construction Budget” means the budget for the Construction Project set forth in
Exhibit B.
“Construction Project” means the new buildings or other substantial Improvements
to be constructed, or the alteration of existing Improvements, as described
generally in Exhibit B.
“Covered Construction Period Losses” has the meaning indicated in subparagraph
10(A).
“Defective Work” has the meaning indicated in subparagraph 2(A)(2)(e).
“FOCB Notice” means a notice from BNPPLC to NAI advising NAI of any of the
following events or circumstances, and also advising NAI that because of any of
the following events or circumstances BNPPLC will be entitled to make the
election described in subparagraph 7(C), which will constitute a Termination of
NAI’s Work and a 97-10/Event:
     (1) NAI has taken action to cancel or terminate or reduce the coverage
available to BNPPLC under the builder’s risk insurance obtained for the
Construction Project as required by this Agreement, or NAI has otherwise failed
to maintain any insurance or to provide insurance certificates to BNPPLC as
required by this Agreement and not cured such failure within ten days after
receiving notice thereof, or
     (2) NAI has given any Pre-lease Force Majeure Event Notice to BNPPLC, or
     (3) an Event of Default has occurred and is continuing; or
Construction Management Agreement — Page 6

 



--------------------------------------------------------------------------------



 




     (4) a Work/Suspension Event has occurred and continued for more than thirty
consecutive days after NAI’s receipt of a Work/Suspension Notice advising NAI of
such Work/Suspension Event.
“Force Majeure Event” means (A) any taking of any part of the Property by
eminent domain prior to the Completion Date, and (B) any damage to the
Improvements or disruption of the Work that occurs prior to the Completion Date
and that is caused by fire or acts of God (such as flood, lightning, earthquake
or hurricane), war, strikes and other labor disputes, or riot or similar civil
disturbance, but only to the extent such damage or disruption (i) is beyond the
control of and not caused in whole or in part by negligence, illegal acts or
willful misconduct on the part of NAI or of its employees or of any other party
acting under NAI’s control or with the approval or authorization of NAI, and
(ii) could not have been avoided or overcome by the exercise of due diligence or
reasonable foresight on the part of NAI or of any other such party.
“Funded Construction Allowance” means on any day the Outstanding Construction
Allowance on that day, including all Construction Advances and Carrying Costs
added to the Outstanding Construction Allowance on or prior to that day, plus
the amount of any Qualified Prepayments deducted on or prior to that day in the
calculation of such Outstanding Construction Allowance.
“Future Work” has the meaning indicated in subparagraph 4(C)(2)(b).
“Ground Lease Rents” has the meaning indicated in subparagraph 3(F).
“Increased Cost Charges” has the meaning indicated in subparagraph 3(E)(1).
“Increased Commitment” has the meaning indicated in subparagraph 7(B)(6).
“Increased Funding Commitment” has the meaning indicated in subparagraph
7(B)(6)(a).
“Increased Time Commitment” has the meaning indicated in subparagraph
7(B)(6)(b).
“Initial Advance” has the meaning indicated in subparagraph 3(A).
“Integral Equipment” means all furniture, trade fixtures and equipment
(including conveyor systems) that will be integral to NAI’s use and occupancy of
the Improvements for the permitted uses described in subparagraph 2(A) of the
Lease and that will be placed or installed and maintained on the Land.
Construction Management Agreement — Page 7

 



--------------------------------------------------------------------------------



 




“Maximum Construction Allowance” means an amount equal to $38,500,000, less the
Initial Advance.
“Notice of NAI’s Intent to Terminate” has the meaning indicated in subparagraph
7(B)(2).
“Notice of NAI’s Intent to Terminate Because of a Force Majeure Event” has the
meaning indicated in subparagraph 7(B)(5).
“Notice of Termination By NAI” has the meaning indicated in subparagraph
7(B)(1).
“Outstanding Construction Allowance” means, as of any date, the difference (but
not less than zero) of (A) the total Construction Advances made by or on behalf
of BNPPLC on or prior to such date in question, plus (B) all Carrying Costs,
Commitment Fees, Administrative Fees, Increased Cost Charges and Capital
Adequacy Charges added on or prior to the date as provided in Paragraph 3, less
(C) any funds received and applied as Qualified Prepayments on or prior to such
date.
“Owner’s Election to Continue Construction” has the meaning indicated in
subparagraph 8(A).
“Participant Default” has the meaning indicated in subparagraph.
“Pre-lease Casualty” has the meaning indicated in subparagraph 2(A)(2)(a).
“Pre-lease Force Majeure Delays” means delays in the completion of the Work to
the extent (but only to the extent) caused solely by a Pre-lease Force Majeure
Event.
“Pre-lease Force Majeure Event” means a Force Majeure Event that occurs prior to
the Completion Date; provided, however, that if NAI does not notify BNPPLC of
any such Force Majeure Event by the delivery of a Pre-lease Force Majeure Event
Notice within thirty days after the Force Majeure Event first occurs or
commences, then such Force Majeure Event will not qualify as a “Pre-lease Force
Majeure Event” for purposes of this Agreement or the other Operative Documents.
“Pre-lease Force Majeure Event Notice” has the meaning indicated in subparagraph
6(B).
“Pre-lease Force Majeure Excess Costs” means the amount (if any) by which the
increase in the costs of the Work resulting directly and solely from a Pre-lease
Force Majeure Event (such as, for example, the costs of repairing damage to the
Improvements
Construction Management Agreement — Page 8

 



--------------------------------------------------------------------------------



 




caused by a Pre-lease Force Majeure Event) exceed the amounts available to pay
or reimburse NAI for such increased costs. Amounts available to pay or reimburse
such increased costs will include (a) insurance proceeds or any recovery from a
third party (including any Escrowed Proceeds held by BNPPLC), and (b) any part
of the Construction Allowance (including any unused contingency amount in the
Construction Budget) not used or needed to cover other Reimbursable Construction
Period Costs.
“Pre-lease Force Majeure Losses” means any of the following Losses that BNPPLC
suffers by reason of damage to the Improvements caused by a Pre-lease Force
Majeure Event:
     (a) the costs of repairing such damage to the extent that such costs have,
as of the date of any required determination of Pre-lease Force Majeure Losses,
(i) been paid or reimbursed from a Construction Advance (and thus are included
in the Lease Balance as of that date), to be distinguished from costs of repairs
paid or reimbursed from insurance proceeds or from any recovery from a third
party, and (ii) exceeded amounts (if any) available in the NAI’s original
Construction Budget for contingencies and thus would not have been covered by
the Construction Allowance but for an Increased Funding Commitment;
     (b) any diminution in the value of the Improvements resulting from any such
damage that has not, as of the date of the required determination of Pre-lease
Force Majeure Losses, been repaired;
     (c) any increase in the total amount of Carrying Costs, Commitment Fees,
Administrative Fees, Increased Cost Charges, Capital Adequacy Charges and Ground
Lease Rents (and any other amounts) added to the Lease Balance as provided in
Paragraph 3 solely by reason of Pre-lease Force Majeure Delays; and
     (d) to the extent not already included in the increase described in the
preceding clause, all increases in Carrying Costs that are attributable to the
amounts included in Pre-lease Force Majeure Losses pursuant to the preceding
clause (a);
but in each case such amounts will constitute Pre-lease Force Majeure Losses
only to the extent, if any, that they are not offset by insurance proceeds which
are (1) paid by reason of such Pre-lease Force Majeure Event (including
insurance proceeds paid to compensate BNPPLC or NAI for increased financing
costs, the lost time value of BNPPLC’s investment in the Project or business
interruption) and (2) applied as a Qualified Prepayment to reduce the Lease
Balance.
Also, for purposes of this definition, the diminution in the value of the
Improvements, as
Construction Management Agreement — Page 9

 



--------------------------------------------------------------------------------



 




described in the preceding clause (b), will not exceed the amount thereof
estimated in good faith by any independent appraiser or insurance adjuster
engaged by BNPPLC to determine such amount after BNPPLC has received a Notice of
Pre-lease Force Majeure Event as provided in subparagraph 6(B), nor will it
exceed the cost of repairing the damage described in the preceding clause (b) as
estimated in good faith by any such independent insurance adjuster or as
indicated by any bona fide written bid to make the repairs that BNPPLC obtains
from a reputable contractor capable of making the repairs.
“Prior Work” has the meaning indicated in subparagraph 4(C)(2)(b).
“Projected Cost Overruns” means the excess (if any), calculated as of the date
of each Construction Advance Request, of (1) the total of projected Reimbursable
Construction Period Costs yet to be incurred or for which NAI has yet to be
reimbursed hereunder (including projected Reimbursable Construction Period Costs
for Future Work), over (2) the balance of the remaining Construction Allowance
then projected to be available to cover such costs. The balance of the remaining
Construction Allowance then projected to be available will equal: (i) the amount
(if any) by which the Maximum Construction Allowance exceeds the Funded
Construction Allowance, plus (ii) any Escrowed Proceeds then available or
expected to be available to cover costs of repairs and restoration that NAI will
perform as part of the Work after a casualty or condemnation, less (iii) all
projected future Carrying Costs, Commitment Fees, Administrative Fees and other
amounts to be added to the Outstanding Construction Allowance as provided in
Paragraph 3.
“Projected Economic Depreciation of Equipment” means the difference (not less
than zero) calculated by subtracting (A) the amount determined by BNPPLC (as
provided in subparagraph 4(C)(2)(d)) to equal the projected fair value of
Integral Equipment at the end of the scheduled Term of the Lease, from (B) the
97-10/Project Costs attributable to such Integral Equipment.
“Reimbursable Construction Period Costs” has the meaning indicated in
subparagraph 4(A).
“Remaining Proceeds” has the meaning indicated in subparagraph 5(A).
“Scope Change” means a change to the Construction Project that, if implemented,
will make the quality, function or capacity of the Improvements “materially
different” (as defined below in this subparagraph) than as described or inferred
by the site plan or plans and renderings referenced in Exhibit B. The term
“Scope Change” is not intended to include the mere refinement, correction or
detailing of the site plan, plans or renderings submitted to BNPPLC by NAI. As
used in this definition, a “material difference” means
Construction Management Agreement — Page 10

 



--------------------------------------------------------------------------------



 




a difference that could reasonably be expected to (a) cause the Lease Balance to
exceed the fair market value of the Property when the Construction Project is
completed and all Construction Advances required in connection therewith have
been funded, or significantly increase any such excess, (b) change the general
character of the Improvements from that needed to accommodate the uses to be
permitted by subparagraph 2(A) of the Lease, or (c) cause or exacerbate
Projected Cost Overruns.
“Target Completion Date” means the last day of the 18th calendar month following
the Effective Date.
“Termination of NAI’s Work” means a termination of NAI’s rights and obligations
to continue the Work because of an election to terminate made by NAI pursuant to
subparagraph 7(B) or because of an election by BNPPLC made pursuant to
subparagraph 7(C).
“Third Party Contract” has the meaning indicated in subparagraph 2(A)(2)(b).
“Third Party Contract/Termination Fees” means any amounts, however denominated,
for which NAI will be obligated under a Third Party Contract as a result of any
election or decision by NAI to terminate such Third Party Contract, including
demobilization costs; provided, however, amounts payable only by reason of Prior
Work as of the date any such termination will not be characterized as Third
Party Contract/Termination Fees. If NAI reserves an absolute express right in a
Third Party Contract to terminate such contract at any time, without cause, for
a specified U.S. dollar amount, such amount will constitute a Third Party
Contract/Termination Fee. If no such right is reserved in a Third Party
Contract, the amount of damages that NAI is required to pay (in addition to
payments required for Prior Work) upon a repudiation of the Third Party Contract
by NAI will qualify as a “Third Party Contract/Termination Fee” applicable to
such contract for purposes of this Agreement.
“Work” has the meaning indicated in subparagraph 2(A)(2)(a).
“Work/Suspension Event” means any of the following:
     (1) Projected Cost Overruns have become more likely than not, in BNPPLC’s
good faith judgment (taking into account any notices or Construction Draw
Requests from NAI indicating that a Pre-lease Force Majeure Event may result in
Projected Cost Overruns), and BNPPLC has notified NAI of such judgement and the
reasons therefor.
     (2) Delays in the Work (including any delays resulting from damage to the
Property by fire or other casualty or from any taking of any part of the
Property by
Construction Management Agreement — Page 11

 



--------------------------------------------------------------------------------



 




condemnation) have made it substantially unlikely, in BNPPLC’s good faith
judgment, that NAI will be able to complete the Construction Project in
accordance with the requirements of this Agreement prior to the Target
Completion Date using only the funds available to NAI under this Agreement, and
BNPPLC has notified NAI of such judgement and the reasons therefor.
     (3) BNPPLC has requested with respect to any Construction Advance, but NAI
has failed to provide within thirty days after receipt of the request:
(1) invoices, requests for payment from contractors and other evidence
reasonably establishing that the costs and expenses for which NAI has requested
or is requesting reimbursement constitute actual Reimbursable Construction
Period Costs, and (2) canceled checks, lien waivers or other evidence reasonably
establishing that all prior Construction Advances paid to NAI have been used by
NAI to pay the Reimbursable Construction Period Costs for which the prior
advances were requested and made.
“Work/Suspension Notice” means a notice from BNPPLC to NAI advising NAI of any
event or circumstances that constitute a Work/Suspension Event and advising NAI
that (1) before the Work/Suspension Event is rectified BNPPLC may limit
Construction Advances to NAI as permitted by this Agreement, and (2) unless NAI
does rectify the Work/Suspension Event within thirty days after NAI’s receipt of
such notice, BNPPLC may elect to send an FOCB Notice in anticipation of a
Termination of NAI’s Work.
“Work/Suspension Period” means any period (1) beginning with the date of any
Work/Suspension Notice, FOCB Notice or Notice of NAI’s Intent to Terminate, and
(2) ending on the earlier of (a) the first date upon which (i) no
Work/Suspension Events are continuing, (ii) all previous FOCB Notices and
Notices of NAI’s Intent to Terminate (if any) have been rescinded, and (iii) no
97-10/Events have occurred, or (b) the effective date of any Termination of
NAI’s Work as described in subparagraph 7(B) or subparagraph 7(C).
2 Construction and Management of the Property by NAI.
(A) The Construction Project.
(1) Construction Approvals by BNPPLC.
     (a) Preconstruction Approvals by BNPPLC. NAI submitted and obtained
BNPPLC’s approval of the site plan and descriptions of the Construction Project
referenced in Exhibit B. Also set forth in Exhibit B is a general description of
the Construction Project. The Construction Project, as constructed by NAI
pursuant to this Agreement, and all construction contracts and other agreements
Construction Management Agreement — Page 12

 



--------------------------------------------------------------------------------



 




executed or adopted by NAI in connection therewith, must not be inconsistent in
any material respect with the plans or other items referenced in Exhibit B,
except to the extent otherwise provided by any Scope Change approved by BNPPLC
and except as otherwise provided in subparagraph 8(A) if BNPPLC should make an
Owner’s Election to Continue Construction after any Termination of NAI’s Work.
     (b) Approval of Scope Changes. Before making a Scope Change, NAI must
provide to BNPPLC a reasonably detailed written description of the Scope Change,
a revised Construction Budget and a copy of any changes to the drawings, plans
and specifications for the Improvements required in connection therewith, all of
which must be approved in writing by BNPPLC before the Scope Change is
implemented. After receiving such items, BNPPLC will endeavor in good faith to
respond promptly (and in any event no later than thirty days after such receipt)
to any request by NAI for approval of the Scope Change. BNPPLC will not,
however, be liable for any failure to provide a prompt response. Further,
BNPPLC’s approval will not in any event constitute a waiver of subparagraph
2(A)(3) or of any other provision of this Agreement or other Operative
Documents.
     (2) NAI’s Right to Possession and to Control Construction. Subject to the
terms and conditions set forth in this Agreement, and prior to any Termination
of NAI’s Work as provided in subparagraphs 7(B) and 7(C), NAI will have
possession of the Land and all Improvements on the Land to the exclusion of
BNPPLC and will have the sole right to control and the sole responsibility for
the design and construction of the Construction Project, including the means,
methods, sequences and procedures implemented to accomplish such design and
construction. Although title to all Improvements will vest in BNPPLC (as more
particularly provided in subparagraph 2(C)), BNPPLC’s obligation with respect to
the Construction Project will be limited to the making of advances under and
subject to the conditions set forth in this Agreement. Without limiting the
foregoing, NAI acknowledges and agrees that:
     (a) Performance of the Work. Except as provided in subparagraphs 7(A) and
7(D), NAI must, using its best skill and judgment and in an expeditious and
economical manner not inconsistent with the interests of BNPPLC, perform or
cause to be performed all work required, and must provide or cause to be
provided all supplies and materials required, to design and complete
construction of the Construction Project (collectively “Work”) no later than the
Target Completion Date. The Work will include obtaining all necessary building
permits and other governmental approvals required in connection with the design
and construction of the Construction Project, or required in connection with the
use and occupancy thereof (e.g., final certificates of occupancy). The Work will
Construction Management Agreement — Page 13

 



--------------------------------------------------------------------------------



 




also include any repairs or restoration required because of damage to
Improvements by fire or other casualty prior to the Completion Date (a
“Pre-lease Casualty”); provided, however, the cost of any such repairs or
restoration will be subject to reimbursement not only through Construction
Advances made to NAI on and subject to the terms and conditions of this
Agreement, but also through the application of Escrowed Proceeds as provided in
Paragraph 5; and, provided further, like other Work, any such repairs and
restoration to be provided by NAI will be subject to subparagraphs 7(A) and
7(D), which establish certain rights of NAI to suspend or discontinue any Work.
NAI will carefully schedule and supervise all Work, will check all materials and
services used in connection with all Work and will keep full and detailed
accounts as may be necessary to document expenditures made or expenses incurred
for the Work.
     (b) Third Party Contracts.
     1) NAI will not enter into any construction contract or other agreement
with a third party concerning the Work or the Construction Project (a “Third
Party Contract”) in the name of BNPPLC or otherwise purport to bind BNPPLC to
any obligation to any third party.
     2) In any Third Party Contract between NAI and any of its Affiliates (an
“Affiliate’s Contract”) NAI must reserve the right to terminate such contract at
any time, without cause, and without subjecting NAI to liability for any Third
Party Contract/Termination Fee. Further, NAI must not enter into any Affiliate’s
Contract that obligates NAI to pay more than would be required under an
arms-length contract or that would require NAI to pay its Affiliate any amount
in excess of the sum of actual, out-of-pocket direct costs and internal labor
costs incurred by the Affiliate to perform such contract.
     (c) Adequacy of Drawings, Specifications and Budgets. BNPPLC has not made
and will not make any representations as to the adequacy of the Construction
Budget or any other budget or any site plans, renderings, plans, drawings or
specifications for the Construction Project, and no modification of any such
budgets, site plans, renderings, plans, drawings or specifications that may be
required from time to time will entitle NAI to any adjustment in the
Construction Allowance.
     (d) Existing Condition of the Land and Improvements. NAI is familiar with
the conditions of the Land and any existing Improvements on the Land. NAI will
have no claim for damages against BNPPLC or for an increase in the
Construction Management Agreement — Page 14

 



--------------------------------------------------------------------------------



 




Construction Allowance or for an extension of the deadline specified in
subparagraph 2(A)(2)(a) for completing the Work by reason of any condition
(concealed or otherwise) of or affecting the Land or Improvements.
     (e) Correction of Defective Work. NAI will promptly correct all Work
performed prior to any Termination of NAI’s Work that does not comply with the
requirements of this Agreement for any reason other than a Pre-lease Casualty
(“Defective Work”). If NAI fails to correct any Defective Work or fails to carry
out Work in accordance with this Agreement, BNPPLC may (but will not be required
to) order NAI to stop all Work until the cause for such failure has been
eliminated.
     (f) Clean Up. Upon the completion of all Work, NAI will remove all waste
material and rubbish from and about the Land, as well as all tools, construction
equipment, machinery and surplus materials. NAI will keep the Land and the
Improvements thereon in a reasonably safe and sightly condition as Work
progresses.
     (g) No Damage for Delays. NAI will have no claim for damages against BNPPLC
or for an increase in the Construction Allowance by reason of any delay in the
performance of any Work. Nor will NAI have any claim for an extension of the
deadline specified in subparagraph 2(A)(2)(a) for completing the Work because of
any such period of delay, except that (i) in the case of any Pre-lease Force
Majeure Delays, NAI will have certain rights as set forth in subparagraph 7(B)
and other provisions of this Agreement, and (ii) in the event of intentional
interference with the Work by BNPPLC itself for which NAI provides written
notice to cease, NAI will be entitled to an extension of the deadline specified
in subparagraph 2(A)(2)(a) as needed because of any delays resulting from such
intentional interference. It is also understood that any such intentional
interference by BNPPLC will constitute a Force Majeure Event. In no event,
however, will BNPPLC’s exercise of its rights and remedies permitted under this
Agreement or the other Operative Documents be construed as intentional
interference with NAI’s performance of any Work; and thus neither BNPPLC’s
exercise of its right to withhold Construction Advances at any time when NAI has
failed to satisfy all conditions herein to such advances, nor BNPPLC’s exercise
of its right to terminate Work by NAI as provided in subparagraph 7(C), be
considered as intentional interference with the Work or a Pre-lease Force
Majeure Event.
     (h) No Fee For Construction Management. NAI will have no claim under this
Agreement for any fee or other compensation or for any reimbursement
Construction Management Agreement — Page 15

 



--------------------------------------------------------------------------------



 




of internal administrative or overhead expenses (other than the out-of-pocket
overhead expenses properly included in the Construction Budget, if any), it
being understood that NAI is executing this Agreement in consideration of the
rights expressly granted to it herein and in the other Operative Documents.
     (3) Quality of Work. NAI will cause the Work undertaken and administered by
it pursuant to this Agreement to be performed (a) in a safe and good and
workmanlike manner, (b) in accordance with Applicable Laws, and (c) in
compliance with the provisions of this Agreement and the material provisions of
the Permitted Encumbrances.
     (B) Completion Notice. Within ten Business Days after NAI substantially
completes construction of the Construction Project and obtains any certificate
of occupancy or other permit (temporary or permanent) required by Applicable
Laws for the commencement of NAI’s use and occupancy of the Improvements, NAI
must provide a notice (a “Completion Notice”) to BNPPLC, advising BNPPLC
thereof, and thereby establish the Completion Date. For purposes of this
Agreement and the other Operative Documents, BNPPLC will be entitled to rely
without investigation upon any such notice given by NAI as evidence that NAI
has, in fact, substantially completed the Construction Project and has obtained
any certificate of occupancy or other permit (temporary or permanent) required
for the commencement of NAI’s use of the Improvements, and after giving any such
notice NAI will be estopped from later claiming that the Completion Date has not
occurred.
     (C) Status of Property Acquired With BNPPLC’s Funds. All Improvements
constructed on the Land as provided in this Agreement will constitute “Property”
for purposes of the Lease and other Operative Documents. Further, to the extent
heretofore or hereafter acquired (in whole or in part) with any portion of the
Initial Advance or with any Construction Advances or with other funds for which
NAI receives reimbursement from the Initial Advance or Construction Advances,
all furnishings, furniture, chattels, permits, licenses, franchises,
certificates and other personal property of whatever nature will be considered
as having been acquired on behalf of BNPPLC by NAI and will constitute
“Property” for purposes of the Lease and other Operative Documents, as will all
renewals or replacements of or substitutions for any such Property. The parties
intend that title to the Improvements and to any other such Property will vest
in BNPPLC without passing through NAI or NAI’s Affiliates before it is
transferred to BNPPLC from contractors, suppliers, vendors or other third
Persons, but with the understanding that all such Property will be accepted by
BNPPLC subject to the terms and conditions of the other Operative Documents,
including subparagraph 4(C)(1) of the Lease (concerning the characterization of
the Lease and other Operative Documents for tax and certain other purposes).
Although nothing herein constitutes authorization of NAI by BNPPLC to bind
BNPPLC to any construction contract or other agreement with a third Person, any
construction contract or other agreement executed by NAI for the acquisition or
construction of Improvements or other components of the Property may, as NAI
deems appropriate, provide for the direct transfer of
Construction Management Agreement — Page 16

 



--------------------------------------------------------------------------------



 




title to BNPPLC as described in the preceding sentence.
(D) Insurance.
     (1) Liability Insurance. Throughout the period prior to the earlier of any
Termination of NAI’s Work or the Completion Date, NAI must maintain commercial
general liability insurance against claims for bodily and personal injury, death
and property damage occurring in or upon or resulting from any occurrence in or
upon the Property under one or more insurance policies that satisfy the Minimum
Insurance Requirements, which are set forth in an exhibit to the Common
Definitions and Provisions Agreement. NAI must deliver and maintain with BNPPLC
for each liability insurance policy required by this Agreement written
confirmation of the policy and the scope of the coverage provided thereby issued
by the applicable insurer or its authorized agent, which confirmation must also
satisfy the Minimum Insurance Requirements.
     (2) Property Insurance. Throughout the period prior to the earlier of any
Termination of NAI’s Work or the Completion Date, NAI must also keep all
Improvements (including all alterations, additions and changes made to the
Improvements) and Integral Equipment insured against fire and other casualty
under one or more property insurance policies that satisfy the Minimum Insurance
Requirements. NAI must deliver and maintain with BNPPLC for each property
insurance policy required by this Agreement written confirmation of the policy
and the scope of the coverage provided thereby issued by the applicable insurer
or its authorized agent, which confirmation must also satisfy the Minimum
Insurance Requirements. If any of the Property is destroyed or damaged by fire,
explosion, windstorm, hail or by any other casualty against which insurance has
been required hereunder, (i) BNPPLC may, but will not be obligated to, make
proof of loss if not made promptly by NAI after notice from BNPPLC, (ii) each
insurance company concerned is hereby authorized and directed to make payment
for such loss directly to BNPPLC for application as required by Paragraph 5, and
(iii) BNPPLC may settle, adjust or compromise any and all claims for loss,
damage or destruction under any policy or policies of insurance (provided, that
so long as no 97-10/Event has occurred and no Event of Default has occurred and
is continuing, BNPPLC must provide NAI with at least forty-five days notice of
BNPPLC’s intention to settle any such claim before settling it unless NAI has
already approved of the settlement by BNPPLC). BNPPLC will not in any event or
circumstances be liable or responsible for failure to collect, or to exercise
diligence in the collection of, any insurance proceeds. If any casualty results
in damage to or loss or destruction of the Property, NAI must give prompt notice
thereof to BNPPLC and Paragraph 5 will apply.
     (3) Failure of NAI to Obtain Insurance. If NAI fails to obtain any
insurance or to provide confirmation of any insurance as required by this
Agreement, BNPPLC will be
Construction Management Agreement — Page 17

 



--------------------------------------------------------------------------------



 




entitled (but not required) to obtain the insurance that NAI has failed to
obtain or for which NAI has not provided the required confirmation and, without
limiting BNPPLC’s other remedies under the circumstances, BNPPLC may charge the
cost of such insurance against the Construction Allowance as if it were a
Construction Advance paid to NAI as hereinafter provided.
     (4) Waiver of Subrogation. NAI, for itself and for any Person claiming
through it (including any insurance company claiming by way of subrogation),
waives any and every claim which arises or may arise in its favor against BNPPLC
or any other Interested Party for any and all Losses, to the extent that NAI is
compensated by insurance or would be compensated by the insurance policies
contemplated in this Agreement, but for any deductible or self-insured retention
maintained under such insurance or but for a failure of NAI to maintain the
insurance as required by this Agreement. NAI agrees to have such insurance
policies properly endorsed so as to make them valid notwithstanding this waiver,
if such endorsement is required to prevent a loss of insurance.
     (E) Condemnation. Immediately upon obtaining knowledge of the institution
of any proceedings for the condemnation of the Property or any portion thereof,
or any other similar governmental or quasi-governmental proceedings arising out
of injury or damage to the Property or any portion thereof, each party must
promptly notify the other (provided, however, BNPPLC will have no liability for
its failure to provide such notice) of the pendency of such proceedings. Prior
to any Termination of NAI’s Work, NAI must, if requested by BNPPLC, diligently
prosecute any such proceedings and consult with BNPPLC, its attorneys and
experts and cooperate with them as reasonably requested in the carrying on or
defense of any such proceedings. All proceeds of condemnation awards or proceeds
of sale in lieu of condemnation with respect to the Property and all judgments,
decrees and awards for injury or damage to the Property will be paid to BNPPLC
as Escrowed Proceeds, and all such proceeds will be applied as provided in
Paragraph 5. BNPPLC is hereby authorized, in its own name or in the name of NAI
or in the name of both, to settle and deliver valid acquittances for, or to
challenge and to appeal from, any such judgment, decree or award concerning
condemnation of any of the Property (provided, that so long as no 97-10/Event
has occurred and no Event of Default has occurred and is continuing, BNPPLC must
provide NAI with at least forty-five days notice of BNPPLC’s intention to settle
any such claim before settling it unless NAI has already approved of the
settlement by BNPPLC). BNPPLC will not in any event or circumstances be liable
or responsible for failure to collect, or to exercise diligence in the
collection of, any such proceeds, judgments, decrees or awards.
Construction Management Agreement — Page 18

 



--------------------------------------------------------------------------------



 




     (F) Additional Representations, Warranties and Covenants of NAI Concerning
the Property. Without limiting the rights granted to NAI by other provisions of
this Agreement to be reimbursed from Construction Advances for the cost of
complying with the following, NAI represents, warrants and covenants as follows:
     (1) Payment of Local Impositions. Throughout the period prior to any
Termination of NAI’s Work, NAI must pay or cause to be paid prior to delinquency
all ad valorem taxes assessed against the Property and other Local Impositions.
If requested by BNPPLC from time to time, NAI will furnish BNPPLC with receipts
or other appropriate evidence showing payment of all Local Impositions prior to
the applicable delinquency date therefor.
     Notwithstanding the foregoing, NAI may in good faith, by appropriate
proceedings, contest the validity, applicability or amount of any asserted Local
Imposition, and pending such contest NAI will not be deemed in default under any
of the provisions of this Agreement because of the Local Imposition if (1) NAI
diligently prosecutes such contest to completion in a manner reasonably
satisfactory to BNPPLC, and (2) NAI promptly causes to be paid any amount
adjudged by a court of competent jurisdiction to be due, with all costs,
penalties and interest thereon, promptly after such judgment becomes final;
provided, however, in any event each such contest must be concluded and the
contested Local Impositions must be paid by NAI prior to the earlier of (i) the
date that any criminal prosecution is instituted or overtly threatened against
BNPPLC or its directors, officers or employees because of the nonpayment
thereof, or (ii) the date any writ or order is issued under which any property
owned or leased by BNPPLC (including the Property) may be seized or sold or any
other action is taken or overtly threatened against BNPPLC or against any
property owned or leased by BNPPLC because of the nonpayment thereof, or
(iii) any Designated Sale Date upon which, for any reason, NAI or an Affiliate
of NAI or any Applicable Purchaser does not purchase BNPPLC’s interest in the
Property pursuant to the Purchase Agreement for a price to BNPPLC (when taken
together with any Supplemental Payment paid by NAI pursuant to the Purchase
Agreement, in the case of a purchase by an Applicable Purchaser) equal to the
Break Even Price.
     (2) Operation and Maintenance. Throughout the period prior to any
Termination of NAI’s Work, NAI must operate and maintain the Property in a good
and workmanlike manner and in compliance with Applicable Laws in all material
respects and pay or cause to be paid all fees or charges of any kind in
connection therewith. (If NAI does not promptly correct any failure of the
Property to comply with Applicable Laws that is the subject of a written
complaint or demand for corrective action given by any Governmental Authority to
NAI, or to BNPPLC and forwarded by it to NAI, then for purposes of the preceding
sentence, NAI will be considered not to have maintained the
Construction Management Agreement — Page 19

 



--------------------------------------------------------------------------------



 




Property “in compliance with all Applicable Laws in all material respects”
whether or not the noncompliance would be material in the absence of the
complaint or demand.) NAI must not use or occupy, or allow the use or occupancy
of, the Property in any manner which violates any Applicable Law or which
constitutes a public or private nuisance or which makes void, voidable or
cancelable any insurance then in force with respect thereto. Without limiting
the generality of the foregoing, NAI must not conduct or permit others to
conduct Hazardous Substance Activities on the Property, except Permitted
Hazardous Substance Use and Remedial Work; and NAI must not discharge or permit
the discharge of anything (including Permitted Hazardous Substances) on or from
the Property that would require any permit under applicable Environmental Laws,
other than (1) storm water runoff, (2) fume hood emissions, (3) waste water
discharges through a publicly owned treatment works, (4) discharges that are a
necessary part of any Remedial Work, and (5) other similar discharges consistent
with the definition herein of Permitted Hazardous Substance Use which do not
significantly increase the risk of Environmental Losses to BNPPLC, in each case
in strict compliance with Environmental Laws. To the extent that any of the
following would, individually or in the aggregate, increase the likelihood of a
97-10/Event or materially and adversely affect the value of the Property or the
use of the Property for purposes permitted by this Agreement, NAI must not,
without BNPPLC’s prior consent: (i) initiate or permit any zoning
reclassification of the Property; (ii) seek any variance under existing zoning
ordinances applicable to the Property; (iii) use or permit the use of the
Property in a manner that would result in such use becoming a nonconforming use
under applicable zoning ordinances or similar laws, rules or regulations;
(iv) execute or file any subdivision plat affecting the Property; or (v) consent
to the annexation of the Property to any municipality. NAI will not cause or
permit any drilling or exploration for, or extraction, removal or production of,
minerals from the surface or subsurface of the Property, and NAI must not do
anything that could reasonably be expected to significantly reduce the market
value of the Property. If NAI receives a notice or claim from any federal, state
or other governmental authority that the Property is not in compliance with any
Applicable Law, or that any action may be taken against BNPPLC because the
Property does not comply with any Applicable Law, NAI must promptly furnish a
copy of such notice or claim to BNPPLC.
     (3) Debts for Construction, Maintenance, Operation or Development. NAI must
promptly pay or cause to be paid all debts and liabilities incurred it or its
contractors or subcontractors in the construction, maintenance, operation or
development of the Property. Such debts and liabilities will include those
incurred for labor, material and equipment and all debts and charges for
utilities servicing the Property.
     (4) Permitted Encumbrances and the Ground Lease. NAI must comply with and
will cause to be performed all of the covenants, agreements and obligations
imposed upon the owner of any interest in the Property by the Permitted
Encumbrances or the
Construction Management Agreement — Page 20

 



--------------------------------------------------------------------------------



 




Ground Lease throughout the period prior to any Termination of NAI’s Work. NAI
must not, without the prior consent of BNPPLC, create any new Permitted
Encumbrance or enter into, initiate, approve or consent to any modification of
any Permitted Encumbrance that would create or expand or purport to create or
expand obligations or restrictions encumbering BNPPLC’s interest in the
Property. (Whether BNPPLC must give any such consent requested by NAI prior to
the Completion Date will be governed by subparagraph 4(C) of the Closing
Certificate.)
     (5) Books and Records Concerning the Property. NAI must keep books and
records that are accurate and complete in all material respects for NAI’s
construction and management of the Property as contemplated in this Agreement
and must permit all such books and records (including all contracts, statements,
invoices, bills and claims for labor, materials and services supplied for the
construction and operation of any Improvements) to be inspected and copied by
BNPPLC.
(G) BNPPLC’s Right of Access.
     (1) Access Generally. BNPPLC and BNPPLC’s representatives may enter the
Property at any time for the purpose of making inspections or performing any
work BNPPLC is authorized to undertake by the next subparagraph or for the
purpose confirming whether NAI has complied with the requirements of this
Agreement or the other Operative Documents. However, prior to any Termination of
NAI’s Work, BNPPLC or BNPPLC’s representative will, before making any entry upon
the Property or performing any work on the Property authorized by this
Agreement, do the following
     (2) BNPPLC will give NAI at least 24 hours notice, unless BNPPLC believes
in good faith that an emergency may exist or a Default has occurred and is
continuing, because of which significant damage to the Property or other
significant Losses may be sustained if BNPPLC delays entry to the Property; and
     (3) if then requested to do so by NAI in order to maintain NAI’s security,
BNPPLC or its representative will: (i) sign in at NAI’s security or information
desk if NAI has such a desk on the premises, (ii) wear a visitor’s badge or
other reasonable identification, (iii) permit an employee of NAI to observe such
inspection or work, and (iv) comply with other similar reasonable
nondiscriminatory security requirements of NAI that do not, individually or in
the aggregate, significantly interfere with inspections or work of BNPPLC
authorized by this Agreement.
     (4) Failure of NAI to Perform. If NAI fails to perform any act or to take
any action required of it by this Agreement or other Operative Documents, or to
pay any money which NAI is required by this Agreement or other Operative
Documents to pay,
Construction Management Agreement — Page 21

 



--------------------------------------------------------------------------------



 



and if such failure or action constitutes an Event of Default or renders BNPPLC
or any director, officer, employee or Affiliate of BNPPLC at risk of criminal
prosecution or renders BNPPLC’s interest in the Property or any part thereof at
risk of forfeiture by forced sale or otherwise, then in addition to any other
remedies specified herein or otherwise available, BNPPLC may, perform or cause
to be performed such act or take such action or pay such money. (To the extent
that expenses so incurred by BNPPLC, and money so paid by BNPPLC, qualify as a
Covered Construction Period Losses, NAI must pay the same to BNPPLC upon demand.
If any such expenses incurred or money paid do not qualify as Covered
Construction Period Losses, but do constitute 97-10/Project Costs, BNPPLC may
treat them as Construction Advances hereunder. To the extent that any such
expenses incurred or money paid do not qualify as Covered Construction Period
Losses and do constitute 97-10/Project Costs, they will be included — with
interest — in the Balance of Unpaid Covered Construction Period Losses under and
as defined in the Purchase Agreement.) Further, BNPPLC, upon making such
payment, will be subrogated to all of the rights of the person, corporation or
body politic receiving such payment. But nothing herein will imply any duty upon
the part of BNPPLC to do any work which, under any provision of this Agreement
or otherwise, NAI may be required to perform, and the performance thereof by
BNPPLC will not constitute a waiver of NAI’s default. BNPPLC may during the
progress of any such work permitted by BNPPLC hereunder on or in the Property
keep and store upon the Property all necessary materials, tools, and equipment.
BNPPLC will not in any event be liable for inconvenience, annoyance,
disturbance, loss of business, or other damage to NAI or the subtenants or
invitees of NAI by reason of BNPPLC’s performance of any such work, or on
account of bringing materials, supplies and equipment into or through the
Property during the course of such work, and the obligations of NAI under this
Agreement and the other Operative Documents will not thereby be excused in any
manner.
3 Amounts to be Added to the Lease Balance (in Addition to Construction
Advances).
     (A) Initial Advance. Upon execution and delivery of this Agreement by
BNPPLC, an advance (the “Initial Advance”) will be made by BNPPLC to cover the
cost of certain Transaction Expenses and other amounts described in this
subparagraph. The amount of the Initial Advance, which will be included in the
Lease Balance, may be confirmed by a separate closing certificate executed by
NAI as of the Effective Date. An arrangement fee (the “Arrangement Fee”) and an
initial administrative agency fee (an “Administrative Fee”) will be paid from
the Initial Advance (and thus be included in the Lease Balance) in the amounts
provided in the Term Sheet. To the extent that BNPPLC does not itself use the
entire the Initial Advance to pay such fees and Transaction Expenses incurred by
BNPPLC, the remainder thereof will be advanced to NAI, with the understanding
that NAI will use any such amount advanced for
Construction Management Agreement — Page 22

 



--------------------------------------------------------------------------------



 



one or more of the following purposes: (1) the payment or reimbursement of
Transaction Expenses incurred by NAI and all “soft costs” incurred by NAI in
connection with the planning, design, engineering, construction and permitting
of the Construction Project; (2) the maintenance of the Property; or (3) the
payment of other amounts due pursuant to the Operative Documents. (Before
executing the separate closing certificate to confirm the Initial Advance, NAI
will make a reasonable effort to determine all prior expenses incurred by it as
described in clause (1) of the preceding sentence and to request an Initial
Advance sufficient in amount to cover all such expenses in addition to the
Arrangement Fee, the Administrative Fee and all Transaction Expenses incurred by
BNPPLC. However, no failure by NAI to identify and include all such expenses in
the amount of the requested Initial Advance will preclude NAI from requesting
reimbursement for the same through a subsequent Construction Advance as provided
in Paragraph 4. Reimbursable Construction Period Costs to be paid or reimbursed
pursuant to Paragraph 4 will not be limited to those incurred after the
Effective Date.)
     (B) Carrying Costs. For each Construction Period certain charges (“Carrying
Costs”) will accrue and be added to the Outstanding Construction Allowance on
the last day of such Construction Period (i.e., generally on the Advance Date
upon which such Construction Period ends). If, however, for any reason the Lease
Balance (and thus the Outstanding Construction Allowance included as a component
thereof) must be determined as of any date between Advance Dates, the
Outstanding Construction Allowance determined on such date will include not only
Carrying Costs added on or before the immediately preceding Advance Date
computed as described below, but also Carrying Costs accruing on and after such
preceding Advance Date to but not including the date in question. Carrying Costs
accruing for any Construction Period will be equal to:

  •   the amount equal on the first day of such Construction Period to the Lease
Balance, times     •   the sum of the Effective Rate and the Spread for such
Construction Period, times     •   a fraction, the numerator of which is the
number of days in such Construction Period and the denominator of which is three
hundred sixty.

     (C) Commitment Fees. For each Construction Period additional charges
(“Commitment Fees”) will accrue and be added to the Outstanding Construction
Allowance on the last day of such Construction Period (i.e., generally on the
Advance Date upon which such Construction Period ends). If, however, for any
reason the Lease Balance (and thus the Outstanding Construction Allowance
included as a component thereof) must be determined as of any date between
Advance Dates, the Outstanding Construction Allowance determined on such date
will include not only Commitment Fees added on or before the immediately
preceding
Construction Management Agreement — Page 23

 



--------------------------------------------------------------------------------



 



Advance Date computed as described below, but also Commitment Fees accruing on
and after such preceding Advance Date to but not including the date in question.
Commitment Fees for each Construction Period will be computed as follows:

  •   25.0 basis points (25/100 of 1%), times an amount equal to:

  (1)   the Maximum Construction Allowance, less     (2)   the Funded
Construction Allowance on the first day of such Construction Period; times

  •   the number of days in such Construction Period; divided by     •   three
hundred sixty.

     (D) Future Administrative Fees and Out-of-Pocket Costs. If the Completion
Date does not occur prior to the first anniversary of the Effective Date, then
on each anniversary of the Effective Date prior to the Completion Date, an
administrative agency fee (also, an “Administrative Fee”) will be added to the
Outstanding Construction Allowance by BNPPLC in the amount provided in the Term
Sheet. Also, to the extent that BNPPLC incurs any out-of-pocket costs prior to
the Completion Date with respect to the administration of or performance of its
obligations under this Agreement or other Operative Documents (e.g., any rents
required by the Ground Lease and any Attorneys’ Fees or other costs incurred to
evaluate lien releases and other information submitted by NAI with requests for
Construction Advances), BNPPLC may add such costs to the Outstanding
Construction Allowance from time to time.
     (E) Increased Cost Charges and Capital Adequacy Charges.
     (1) If after the Effective Date there is any increase in the cost to
BNPPLC’s Parent or any other Participant agreeing to make or making, funding or
maintaining advances to BNPPLC in connection with the Property because of any
Banking Rules Change, then BNPPLC may agree or become obligated to pay to
BNPPLC’s Parent or such other Participant, as the case may be, additional
amounts (“Increased Cost Charges”) sufficient to compensate BNPPLC’s Parent or
the Participant for such increased costs. Any Increased Cost Charges paid by
BNPPLC or for which BNPPLC becomes obligated to pay, prior to the Completion
Date, will be added to the Outstanding Construction Allowance by BNPPLC.
     (2) BNPPLC’s Parent or any other Participant may demand additional payments
(“Capital Adequacy Charges”) if BNPPLC’s Parent or the other Participant
determines that any Banking Rules Change affects the amount of capital to be
maintained
Construction Management Agreement — Page 24

 



--------------------------------------------------------------------------------



 



by it and that the amount of such capital is increased by or based upon the
existence of advances made or to be made to BNPPLC to permit BNPPLC to maintain
BNPPLC’s investment in the Property or to make Construction Advances. To the
extent that BNPPLC’s Parent or a Participant demands Capital Adequacy Charges as
compensation for the additional capital requirements reasonably allocable to
such investment or advances, and BNPPLC pays or becomes obligated to pay to
BNPPLC’s Parent or the other Participant the amount so demanded prior to the
Completion Date, such amount will also be added to the Outstanding Construction
Allowance by BNPPLC.
     (3) Notwithstanding the foregoing provisions of this subparagraph 3(E), the
Outstanding Construction Allowance will not be increased by Increased Cost
Charges or Capital Adequacy Charges that arise or accrue (a) as a result of any
change in the rating assigned to BNPPLC by rating agencies or bank regulators in
regard to BNPPLC’s creditworthiness, record keeping or failure to comply with
Applicable Laws (including U.S. banking regulations applicable to subsidiaries
of a bank holding company), or (b) more than nine months prior to the date NAI
is notified of the intent of BNPPLC’s Parent or a Participant to make a claim
for such charges; provided, that if the Banking Rules Change which results in a
claim for compensation is retroactive, then the nine month period will be
extended to include the period of the retroactive effect of such Banking
Rules Change. Further, BNPPLC will cause BNPPLC’s Parent and any Participant
that is an Affiliate of BNPPLC to use commercially reasonable efforts to reduce
or eliminate any claim for compensation pursuant to this subparagraph 3(E),
including a change in the office of BNPPLC’s Parent or such Participant through
which it provides and maintains Funding Advances if such change will avoid the
need for, or reduce the amount of, such compensation and will not, in the
reasonable judgment of BNPPLC’s Parent or such Participant, be otherwise
disadvantageous to it. It is understood that NAI may also request similar
commercial reasonable efforts on the part of any Participant that is not an
Affiliate of BNPPLC, but if a claim for additional compensation by any such
Participant is not eliminated or waived, then NAI may request that BNPPLC
replace such Participant under the Participation Agreement.
     (F) Ground Lease Payments. All rentals payable by BNPPLC under the Ground
Lease prior to the Completion Date (“Ground Lease Rents”) will be added to the
Outstanding Construction Allowance by BNPPLC on the date paid.
4 Construction Advances.
     (A) Costs Subject to Reimbursement Through Construction Advances. Subject
to the terms and conditions set forth herein, NAI will be entitled to a
Construction Allowance, from which BNPPLC will make Construction Advances on
Advance Dates from time to time to pay or
Construction Management Agreement — Page 25

 



--------------------------------------------------------------------------------



 



reimburse NAI for the following costs (“Reimbursable Construction Period Costs”)
to the extent the following costs are not already included in Transaction
Expenses paid by BNPPLC from the Initial Advance:
     (1) the actual costs and expenses incurred or paid by NAI for the
preparation, negotiation and execution of this Agreement and the other Operative
Documents;
     (2) costs of the Work, including not only hard costs incurred for the new
Improvements described in Exhibit B, but also other the following costs to the
extent reasonably incurred in connection with the Construction Project:

  •   soft costs payable to third parties (whether or not incurred prior to the
Effective Date), such as legal fees, architectural fees, engineering fees,
construction management fees, transaction management fees and fees and costs
paid in connection with obtaining project permits and approvals required by
governmental authorities or any of the Permitted Encumbrances,     •   site
preparation costs,     •   subject to the conditions set forth in subparagraph
4(C)(2)(d), the costs of procuring and installing Integral Equipment, and     •
  costs of offsite and other public improvements required as conditions of
governmental approvals for the Construction Project;

     (3) the cost of title insurance in favor of BNPPLC and of maintaining other
insurance required by (and consistent with the requirements of) this Agreement
prior to the Completion Date, and costs of repairing any damage to the
Improvements caused by a Pre-lease Casualty to the extent such costs are not
covered by Escrowed Proceeds made available to NAI as provided herein prior to
the Completion Date;
     (4) Local Impositions that accrue or become due prior to the Completion
Date;
     (5) reasonable and ordinary out-of-pocket costs of operating and
maintaining the Property prior to the Completion Date in accordance with the
requirements of this Agreement;
     (6) Third Party Contract/Termination Fees, not to exceed in the aggregate
ten percent (10%) of the Maximum Construction Allowance, payable by NAI in
connection with any Third Party Contract between NAI and a Person not an
Affiliate of NAI because of any election by NAI to cancel or terminate such
contract during a Work/Suspension
Construction Management Agreement — Page 26

 



--------------------------------------------------------------------------------



 



Period; and
     (7) furniture, trade fixtures and equipment and other tenant improvements
to support NAI’s use and occupancy of the Property for the permitted uses
described in subparagraph 2(A) of the Lease, but that are not integral to or
affixed in such a manner as to become part of the Improvements, the aggregate
cost of which does not exceed ten percent (10%) of the Maximum Construction
Allowance; provided, that no Construction Advance for furniture and other items
described in this clause will be required of BNPPLC or requested by NAI before
the Construction Project is substantially complete and substantially all other
Reimbursable Construction Period Costs have been paid or reimbursed from
Construction Advances.
     (B) Exclusions From Reimbursable Construction Period Costs. Notwithstanding
anything herein to the contrary, BNPPLC will not be required to make any
Construction Advance to pay or to reimburse or compensate NAI for Covered
Construction Period Losses paid by NAI as provided in subparagraph 10(A) or for
any of the following Losses which may be incurred by NAI or any other party:
     (1) Environmental Losses;
     (2) Losses that would not have been incurred but for any affirmative act
taken by NAI or of any NAI’s contractors or subcontractors, which act is
contrary to the other terms and conditions of this Agreement or to the terms and
conditions of the other Operative Documents (e.g., undertaking a Scope Change
without prior authorization of BNPPLC);
     (3) Losses that would not have been incurred but for any fraud,
misapplication of Construction Advances or other funds, illegal acts or willful
misconduct on the part of the NAI or its employees or of any other party acting
under NAI’s control or with the approval or authorization of NAI; and
     (4) Losses that would not have been incurred but for any bankruptcy
proceeding involving NAI.
     (C) Conditions to NAI’s Right to Receive Construction Advances. BNPPLC’s
obligation to provide Construction Advances to NAI from time to time under this
Agreement will be subject to the following terms and conditions, all of which
terms and conditions are intended for the sole benefit of BNPPLC, and none of
which will limit in any way the right of BNPPLC to treat costs or expenditures
incurred or paid by or on behalf of BNPPLC as Construction Advances pursuant to
subparagraph 8(A):
Construction Management Agreement — Page 27

 



--------------------------------------------------------------------------------



 



     (1) Construction Advance Requests. NAI must make a written request (a
“Construction Advance Request”) for any Construction Advance, specifying the
amount of such advance, at least five Business Days prior to the Advance Date
upon which the advance is to be paid. To be effective for purposes of this
Agreement, a Construction Advance Request must be in substantially the form
attached as Exhibit C. NAI will not submit more than one Construction Advance
Request in any calendar month.
     (2) Amount of the Advances.
     (a) The Maximum Construction Allowance. NAI will not be entitled to require
any Construction Advance that would cause the Funded Construction Allowance to
exceed the Maximum Construction Allowance or that would increase the amount of
such excess.
     (b) Costs Previously Incurred by NAI. NAI will not be entitled to require
any Construction Advance that would cause the aggregate of all Construction
Advances to exceed the sum of:
     (i) Reimbursable Construction Period Costs that NAI has, to the reasonable
satisfaction of BNPPLC, substantiated as having been paid or incurred by NAI
other than for Work (e.g., Local Impositions), plus
     (ii) the Reimbursable Construction Period Costs that NAI has, to the
reasonable satisfaction of BNPPLC, substantiated as having been paid or incurred
for Prior Work as of the date of the Construction Advance Request in which NAI
requests the advance.
As used in this Agreement, “Prior Work” means all labor and services actually
performed, and all materials actually delivered to the construction site, in
accordance with this Agreement prior to the date in question as part of the
Work, and “Future Work” means labor and services performed or to be performed,
and materials delivered or to be delivered, on or after the date in question as
part of the Work. For purposes of this Agreement, NAI and BNPPLC intend to
allocate Reimbursable Construction Period Costs between Prior Work and Future
Work in a manner that is generally consistent with the allocations expressed or
implied in construction-related contracts negotiated in good faith between NAI
and third parties not affiliated with NAI (e.g., a general contractor); however,
in order to verify the amount of Reimbursable Construction Period Costs actually
paid or incurred by NAI and the proper allocation thereof between Prior Work and
Future Work, BNPPLC will be entitled (but not required) to: (x) request, receive
and
Construction Management Agreement — Page 28

 



--------------------------------------------------------------------------------



 



review copies of such agreements between NAI and third parties and of draw
requests, budgets or other supporting documents provided to NAI in connection
with or pursuant to such agreements as evidence of the allocations expressed or
implied therein, (y) from time to time engage one or more independent inspecting
architects, certified public accountants or other appropriate professional
consultants and, absent manifest error, rely without further investigation upon
their reports and recommendations, and (z) without waiving BNPPLC’s right to
challenge or verify allocations required with respect to future Construction
Advances, rely without investigation upon the accuracy of NAI’s own Construction
Advance Requests.
     (c) Limits During any Work/Suspension Period. Without limiting the other
terms and conditions imposed by this Agreement for the benefit of BNPPLC with
respect all Construction Advances, BNPPLC will have no obligation to make any
Construction Advance during any Work/Suspension Period that would cause the
aggregate of all Construction Advances to exceed the sum of:
     (i) Reimbursable Construction Period Costs that NAI has, to the reasonable
satisfaction of BNPPLC, substantiated as having been paid or incurred by NAI
other than for Work (e.g., Local Impositions), plus
     (ii) the Reimbursable Construction Period Costs that NAI has, to the
reasonable satisfaction of BNPPLC, substantiated as having been paid or incurred
for Prior Work as of the date the Work/Suspension Period commenced.
For purposes of computing the limits described in this subparagraph 4(C)(2)(c),
Reimbursable Construction Period Costs “other than for Work” will include Third
Party Contract/Termination Fees that qualify as Reimbursable Construction Period
Costs pursuant to subparagraph 4(A)(6). However, as provided in subparagraph
4(A)(6), the amount of such Third Party Contract/Termination Fees subject to
reimbursement will not in any event exceed ten percent (10%) of the Maximum
Construction Allowance. If NAI fails to manage and administer Third Party
Contracts as necessary to ensure that NAI can (at any point in time) terminate
all such contracts without becoming liable for Third Party Contract/Termination
Fees in excess of ten percent (10%) of the Maximum Construction Allowance, then
the excess will be the responsibility of NAI.
     (d) Conditions to Funding for the Cost of Integral Equipment. No
Construction Advance for the costs of procuring or installing any Integral
Equipment will be required of BNPPLC or requested by NAI before (i) NAI has
Construction Management Agreement — Page 29

 



--------------------------------------------------------------------------------



 



delivered to BNPPLC a reasonably detailed description of such Integral
Equipment, sufficient to allow BNPPLC to have it appraised, (ii) BNPPLC has
received an appraisal of the same, in form and substance satisfactory to BNPPLC
from an appraiser satisfactory to BNPPLC, which sets forth estimates of fair
market value for the Integral Equipment, both as new and as projected at the end
of the scheduled Term of the Lease, (iii) BNPPLC has reviewed the appraisal and
made a determination of the projected fair market value of such Integral
Equipment as of the end of the scheduled Term of the Lease, and (iv) NAI has
confirmed its approval of such determination by BNPPLC.
    (e) Restrictions Imposed for Administrative Convenience. NAI will not
request any Construction Advance (other than the final Construction Advance NAI
intends to request) for an amount less than $1,000,000.
     (3) No Advances After Certain Dates. BNPPLC will have no obligation to make
any Construction Advance (x) after the last Advance Date, (y) on or after the
Designated Sale Date, or (z) on or after the effective date of any Termination
of NAI’s Work pursuant to subparagraph 7(B) or subparagraph 7(C).
     (D) Breakage Costs for Construction Advances Requested But Not Taken. If
NAI requests but thereafter declines to accept any Construction Advance, or if
NAI requests a Construction Advance that it is not permitted to take because of
its failure to satisfy any of the conditions specified in subparagraph 4(C),
BNPPLC will be entitled to add any resulting Breakage Costs to the Outstanding
Construction Allowance and the Lease Balance.
     (E) No Third Party Beneficiaries. No contractor or other third party will
be entitled to require BNPPLC to make advances as a third party beneficiary of
this Agreement, and nothing contained herein or in any of the other Operative
Documents will be construed as an agreement obligating BNPPLC to make advances
to anyone other than NAI itself.
     (F) No Waiver. No funding of Construction Advances and no failure of BNPPLC
to object to any Work proposed or performed by or for NAI will constitute a
waiver by BNPPLC of the requirements contained in this Agreement.
5 Application of Insurance and Condemnation Proceeds.
     (A) Collection and Application Generally. This Paragraph 5 will govern the
application of proceeds received by BNPPLC or NAI from any third party prior to
the commencement of the Term of the Lease (1) under any property insurance
policy as a result of damage to the Property (including proceeds payable under
any insurance policy covering the
Construction Management Agreement — Page 30

 



--------------------------------------------------------------------------------



 



Property which is maintained by NAI), (2) as compensation for any restriction
placed upon the use or development of the Property or for the condemnation of
the Property or any portion thereof, or (3) because of any judgment, decree or
award for injury or damage to the Property (e.g., damage resulting from a third
party’s release of Hazardous Materials onto the Property); excluding, however,
any funds paid to BNPPLC by BNPPLC’s Parent, by an Affiliate of BNPPLC or by any
Participant that is made to compensate BNPPLC for any Losses BNPPLC may suffer
or incur in connection with this Agreement or the Property. NAI will promptly
pay over to BNPPLC any insurance, condemnation or other proceeds covered by this
Paragraph 5 which NAI may receive from any insurer, condemning authority or
other third party. All proceeds covered by this Paragraph 5, including those
received by BNPPLC from NAI or third parties, will be applied as follows:
     (1) First, proceeds covered by this Paragraph 5 will be used to reimburse
BNPPLC for any reasonable costs and expenses, including Attorneys’ Fees, that
BNPPLC incurred to collect the proceeds.
     (2) Second, the proceeds remaining after such reimbursement to BNPPLC (the
“Remaining Proceeds”) will be applied, as hereinafter more particularly
provided, either as a Qualified Prepayment or to pay or reimburse NAI or BNPPLC
for the actual out-of-pocket costs of repairing or restoring the Property. Until
any Remaining Proceeds received by BNPPLC are applied by BNPPLC as a Qualified
Prepayment or applied by BNPPLC to reimburse costs of repairs to or restoration
of the Property pursuant to this Paragraph 5, BNPPLC will hold and maintain such
Remaining Proceeds as Escrowed Proceeds in an interest bearing account, and all
interest earned on such account will be added to and made a part of such
Escrowed Proceeds.
     (B) Advances of Escrowed Proceeds to NAI. Except as otherwise provided
below in this Paragraph 5, BNPPLC will hold all such Escrowed Proceeds until
they are advanced to reimburse NAI for the actual out-of-pocket cost to NAI of
repairing or restoring the Property in accordance with the requirements of this
Agreement. BNPPLC will so advance the Escrowed Proceeds as the applicable repair
or restoration, progresses and upon compliance by NAI with such conditions and
requirements as may be reasonably imposed by BNPPLC, including conditions and
requirements similar to those that set forth herein for the payment of
Construction Advances. In no event, however, will BNPPLC be required to pay
Escrowed Proceeds to NAI in excess of the actual out-of-pocket cost to NAI of
the applicable repair, restoration or replacement, as evidenced by invoices or
other documentation reasonably satisfactory to BNPPLC.
     (C) Status of Escrowed Proceeds After Commencement of the Term of the
Lease. Any Remaining Proceeds governed by this Paragraph 5 which BNPPLC is
continuing to hold as Escrowed Proceeds when the Term of the Lease commences
will be applied in accordance with
Construction Management Agreement — Page 31

 



--------------------------------------------------------------------------------



 



the terms and conditions of the Lease as if received by BNPPLC immediately after
the Term commenced.
     (D) Special Provisions Applicable After a 97-10/Event or Event of Default.
Notwithstanding the foregoing, after any 97-10/Event and when any Event of
Default has occurred and is continuing, BNPPLC will be entitled to receive and
collect all insurance, condemnation or other proceeds governed by this
Paragraph 5 and to apply all Remaining Proceeds, when and in such order and to
such extent deemed appropriate by BNPPLC in its sole discretion, either (A) to
the reimbursement of NAI or BNPPLC for the out-of-pocket cost of repairing or
restoring the Property, or (B) as Qualified Prepayments.
     (E) NAI’s Obligation to Restore. Regardless of the adequacy of any
Remaining Proceeds available to NAI hereunder, if the Property is damaged by
fire or other casualty or any part of the Property is taken by condemnation, NAI
must to the maximum extent possible, as part of the Work, restore the Property
or the remainder thereof and continue construction of the Construction Project
on and subject to the terms and conditions set forth in this Agreement;
provided, however, like other Work, any such restoration and continuation of
construction by NAI will be subject to subparagraphs 7(A) and 7(D), which
establish certain rights of NAI to suspend or discontinue any Work; and,
provided further, any additional costs required to complete the Construction
Project resulting from such a casualty or taking prior to the Completion Date
will, to the extent not covered by Remaining Proceeds paid to NAI as provided
herein, be subject to reimbursement by BNPPLC as Reimbursable Construction
Period Costs on the same terms and conditions that apply to reimbursements of
other costs of the Work hereunder.
     (F) Special Provisions Concerning a Complete Taking. NAI may react to any
threat of a Complete Taking from a governmental authority by exercising NAI’s
right to accelerate the Designated Sale Date (as provided in the definition
thereof) and by exercising the Purchase Option under the Purchase Agreement. By
so doing, NAI will put itself in a position to control condemnation proceedings
and to receive all proceeds of the Complete Taking. If, however, NAI does not
buy the Property pursuant to the Purchase Agreement prior to any Complete
Taking, then BNPPLC will be entitled to receive and retain all amounts paid for
the Property in connection with the Complete Taking, notwithstanding any
contrary provision herein or in the other Operative Documents and
notwithstanding that such proceeds may exceed the Lease Balance.
6 Notice of Cost Overruns and Pre-lease Force Majeure Events.
     (A) Notice of Projected Cost Overruns. If, at the time NAI submits any
Construction Advance Request, NAI believes for any reason (including any damage
to the Property by fire or other casualty or any taking of any part of the
Property by condemnation) that Projected Cost
Construction Management Agreement — Page 32

 



--------------------------------------------------------------------------------



 



Overruns are more likely than not, NAI must state such belief in the
Construction Advance Request and, if NAI can reasonably do so, NAI will estimate
the approximate amount of such Projected Cost Overruns.
     (B) Pre-lease Force Majeure Event Events and Notices. NAI may from time to
time provide a notice to BNPPLC in the form attached as Exhibit D (a “Pre-lease
Force Majeure Event Notice”), describing any Pre-lease Force Majeure Event that
has occurred or commenced within the 30 days prior to such notice and setting
forth NAI’s preliminary good faith estimate of any Pre-lease Force Majeure
Delays, Pre-lease Force Majeure Losses and Pre-lease Force Majeure Excess Costs
that are likely to result from such event. BNPPLC will have the option to
respond to any Pre-lease Force Majeure Event Notice with an FOCB Notice or,
alternatively and if applicable, with an Increased Commitment as provided in
subparagraph 7(B)(6).
7 Suspension and Termination of NAI’s Work.
     (A) Rights and Obligations During a Work/Suspension Period. During any
Work/Suspension Period, NAI will have the right to suspend the Work; however,
the obligations of NAI which are to survive any Termination of NAI’s Work as
provided in subparagraph 7(D) will continue and survive during any
Work/Suspension Period.
     (B) NAI’s Election to Terminate NAI’s Work. NAI may elect to terminate its
rights and obligations to continue Work at any time prior to the Completion Date
if at such time NAI believes in good faith that a Timing or Budget Shortfall
exists. As used herein, “Timing or Budget Shortfall” means that (i) the
remaining available Construction Allowance will not be sufficient to cover
Reimbursable Construction Period Costs yet to be paid or reimbursed from
Construction Advances (x) because the cost of the Work exceeds budgeted
expectations (resulting in Projected Cost Overruns) through no fault of NAI or
its employees or any other party acting under NAI’s control or with the approval
or authorization of NAI, (y) because of any Pre-lease Force Majeure Event or
(z) because NAI can no longer satisfy conditions to BNPPLC’s obligation to
provide further Construction Advances, or (ii) the Work will not be
substantially completed prior to the Target Completion Date through no fault of
NAI or its employees or any other party acting under NAI’s control or with the
approval or authorization of NAI. (For the avoidance of doubt, as used in this
subparagraph 7(B) with respect to any party, the term “fault” will not include
insufficient estimation of time or dollars unless shown to be caused by the
negligence or wilful misconduct of such party.) To be effective, however, any
such election by NAI must be made in accordance with the following:
     (1) Any such election by NAI to terminate its rights and obligations to
continue the Work must be made by notice to BNPPLC and the Participants in the
form of Exhibit E (a “Notice of Termination by NAI”).
Construction Management Agreement — Page 33

 



--------------------------------------------------------------------------------



 



     (2) At least forty-five days before giving any such Notice of Termination
by NAI, NAI must give a notice of NAI’s intent to terminate to BNPPLC and the
Participants in the form of Exhibit F (a “Notice of NAI’s Intent to Terminate”),
and the Notice of NAI’s Intent to Terminate must state the reasons why, in NAI’s
good faith determination, the remaining available Construction Allowance will
not be sufficient to cover Reimbursable Construction Period Costs yet to be paid
or reimbursed from Construction Advances or the Work will not be substantially
complete prior to the Target Completion Date, as applicable.
     (3) Without limiting the forgoing, prior to giving any Notice of
Termination by NAI predicated upon NAI’s belief that the remaining available
Construction Allowance will not be sufficient only because of Pre-lease Force
Majeure Excess Costs incurred or anticipated as a result of a Pre-lease Force
Majeure Event, NAI must — after having notified BNPPLC of the such event by the
delivery of a Notice of Pre-lease Force Majeure Event in accordance with
subparagraph 6(B) — expressly set forth such belief in the Notice of NAI’s
Intent to Terminate as indicated in Exhibit F. In any such Notice of NAI’s
Intent to Terminate, NAI must also specify its good faith estimate of the
Pre-lease Force Majeure Excess Costs likely to be incurred (“NAI’s Estimate of
Force Majeure Excess Costs”).
     (4) Similarly, prior to giving any Notice of Termination by NAI predicated
upon NAI’s belief that the Work will not be substantially complete before the
Target Completion Date only because of Pre-lease Force Majeure Delays resulting
from a Pre-lease Force Majeure Event, NAI must — after having notified BNPPLC of
such event by the delivery of a Notice of Pre-lease Force Majeure Event in
accordance with subparagraph 6(B) — expressly set forth such belief in the
Notice of NAI’s Intent to Terminate as indicated in Exhibit F. In any such
Notice of NAI’s Intent to Terminate, NAI must also specify its good faith
estimate of the Pre-lease Force Majeure Delays likely to occur (“NAI’s Estimate
of Force Majeure Delays”).
     (5) As used herein, a “Notice of NAI’s Intent to Terminate Because of a
Force Majeure Event” means any Notice of NAI’s Intent to Terminate that sets
forth NAI’s belief, by the optional provisions contemplated in Exhibit F, that
either or both: (a) the remaining available Construction Allowance will not be
sufficient only because of Pre-lease Force Majeure Excess Costs incurred or
anticipated as a result of a Pre-lease Force Majeure Event, or (b) the Work will
not be substantially complete before the Target Completion Date only because of
Pre-lease Force Majeure Delays resulting from a Pre-lease Force Majeure Event.
Should any Termination of NAI’s Work occur before NAI sends a Notice of NAI’s
Intent to Terminate Because of a Force Majeure Event in accordance with this
subparagraph (and in the form attached as Exhibit F), such Termination of NAI’s
Work will, for purposes of determining whether any 97-
Construction Management Agreement — Page 34

 



--------------------------------------------------------------------------------



 



10/Prepayment may be required pursuant to Paragraph 9, be conclusively presumed
to have occurred for reasons other than a Pre-lease Force Majeure Event.
     (6) After receipt of any Notice of NAI’s Intent to Terminate and before
receipt of a Notice of Termination by NAI, BNPPLC may, but will not be obligated
to, respond to NAI with certain commitments as follows (such a response being
hereinafter called an “Increased Commitment”):
     (a) In the case of a Notice of Intent to Terminate Because of a Force
Majeure Event which expresses NAI’s belief that the remaining available
Construction Allowance will not be sufficient only because of Pre-lease Force
Majeure Excess Costs, BNPPLC may respond with a written commitment to increase
the Construction Allowance (an “Increased Funding Commitment”) by an amount
equal to NAI’s Estimate of Force Majeure Excess Costs as set forth in such
Notice of NAI’s Intent to Terminate. Any such Increased Funding Commitment may
be in the form of Exhibit G.
     (b) In the case of a Notice of Intent to Terminate Because of a Force
Majeure Event which expresses NAI’s belief that the Work will not be
substantially complete before the Target Completion Date only because of
Pre-lease Force Majeure Delays, BNPPLC may respond with a written commitment to
extend the Target Completion Date (an “Increased Time Commitment”) by the number
of days included in NAI’s Estimate of Force Majeure Delays as set forth in such
Notice of NAI’s Intent to Terminate. Any such Increased Time Commitment may be
in the form of Exhibit H.
     (c) In the case of a Notice of Intent to Terminate Because of a Force
Majeure Event which expresses NAI’s belief that both (i) the remaining available
Construction Allowance will not be sufficient only because of Pre-lease Force
Majeure Excess Costs and (ii) the Work will not be substantially complete before
the Target Completion Date only because of Pre-lease Force Majeure Delays,
BNPPLC may respond with both an Increased Funding Commitment and an Increased
Time Commitment as provided in the preceding subparagraphs (a) and (b).
     (d) In the case of a Notice of Intent to Terminate which is not a Notice of
Intent to Terminate Because of a Force Majeure Event (and thus not covered by
any of the preceding subparagraphs (a) through (c)), BNPPLC may require NAI to
promptly provide a good faith estimate of the minimum Increased Funding
Commitment or Increased Time Commitment (or both) reasonably required to
eliminate the reasons for NAI’s delivery of the Notice of Intent to Terminate.
Construction Management Agreement — Page 35

 



--------------------------------------------------------------------------------



 



After receipt of NAI’s good faith estimate, BNPPLC may respond with an Increased
Funding Commitment or Increased Time Commitment (or both) consistent with such
estimate.
     (7) If BNPPLC does respond to a Notice of NAI’s Intent to Terminate with an
Increased Commitment, NAI will be entitled to, and will not unreasonably refuse
to, rescind such Notice of NAI’s Intent to Terminate within ten days after
receipt of such Increased Commitment. To be effective, any such rescission must
be by notice to BNPPLC in the form of Exhibit I. In any event, except as
provided in the next subparagraph, the failure of NAI to so rescind any Notice
of NAI’s Intent to Terminate within ten days after receipt of the Increased
Commitment will, for purposes of determining whether any 97-10/Prepayment may be
required pursuant to Paragraph 9, create a conclusive presumption that any
Termination of NAI’s Work after the date of such response was made for reasons
other than a Pre-lease Force Majeure Event.
     (8) For the avoidance of doubt, BNPPLC acknowledges that NAI’s rescission
of any Notice of NAI’s Intent to Terminate (including any Notice of NAI’s Intent
to Terminate Because of a Force Majeure Event) after receipt of an Increased
Commitment as described in the preceding subsection will not preclude NAI from
subsequently exercising its rights under this subparagraph 7(B) in the event NAI
subsequently believes in good faith that a Timing or Budget Shortfall exists.
Thus, for example, if NAI rescinds a Notice of NAI’s Intent to Terminate Because
of a Force Majeure Event after receiving an Increased Commitment from BNPPLC,
but subsequently determines that such Increased Commitment is insufficient
(through no fault of NAI or its employees or any other party acting under NAI’s
control or with the approval or authorization of NAI) to rectify the Timing or
Budget Shortfall which caused NAI to send such notice, then NAI may deliver a
second Notice of NAI’s Intent to Terminate Because of a Force Majeure Event, and
in response thereto BNPPLC may elect to provide yet another Increased
Commitment. Moreover, such process may be repeated any number of times, in each
case without causing NAI to lose its right to subsequently invoke this
subparagraph 7(B) and send yet another Notice of NAI’s Intent to Terminate
(including another Notice of NAI’s Intent to Terminate Because of a Force
Majeure Event).
     (9) Notwithstanding the foregoing, in the event of a Complete Taking, NAI
may deliver a Notice of NAI’s Intent to Terminate Because of a Force Majeure
Event that explains the futility of continuing with the Construction Project on
the Land regardless of any willingness of BNPPLC to approve or consider Scope
Changes or an Increased Commitment, and no offer by BNPPLC of an Increased
Commitment after a Complete Taking will preclude a “Termination of NAI’s Work
because of a Pre-lease Force Majeure
Construction Management Agreement — Page 36

 



--------------------------------------------------------------------------------



 



     Event” for the purposes of determining whether NAI must pay a
97-10/Prepayment pursuant to Paragraph 9.
     (C) BNPPLC’s Election to Terminate NAI’s Work. By notice to NAI BNPPLC may
elect to terminate NAI’s rights and obligations to continue the Work at any time
(i) more than thirty days after BNPPLC has given an FOCB Notice to NAI, or
(ii) after BNPPLC’s receipt of a Notice of NAI’s Intent to Terminate and before
an election by NAI to rescind the same as described in subparagraph 7(B)(7).
     (D) Surviving Rights and Obligations. Following any Termination of NAI’s
Work as provided in subparagraph 7(B) or in 7(C), NAI will have no obligation to
continue or complete any Work; however, no such Termination of NAI’s Work will
reduce or excuse the following rights and obligations of the parties, it being
intended that all such rights and obligations will survive and continue after
any Termination of NAI’s Work:
     (1) NAI’s obligations described in the next subparagraph 7(E);
     (2) the rights and obligations of NAI and BNPPLC under the Ground Lease;
     (3) the rights and obligations of NAI and BNPPLC under the Purchase
Agreement, other than NAI’s Supplemental Payment Obligation if it has been
terminated as provided in subparagraph 6(B) of the Purchase Agreement;
     (4) any obligations of NAI under the other Operative Documents by reason of
any misrepresentation or other act or omission of NAI that occurred prior to the
Termination of NAI’s Work or during any other period that NAI remains in
possession or control of the Construction Project; and
     (5) NAI’s obligations to indemnify BNPPLC as set forth in subparagraph
10(A).
     (E) Cooperation After a Termination of NAI’s Work. After any Termination of
NAI’s Work as provided in subparagraph 7(B) or subparagraph 7(C), NAI must
comply with the following terms and conditions, all of which will survive
notwithstanding any such termination:
     (1) NAI must promptly deliver copies to BNPPLC of all Third Party Contracts
and purchase orders made by NAI in the performance of or in connection with the
Work, together with all plans, drawings, specifications, bonds and other
materials relating to the Work in NAI’s possession, including all papers and
documents relating to governmental permits, orders placed, bills and invoices,
lien releases and financial management under this Agreement. All such deliveries
must be made free and clear of any liens, security
Construction Management Agreement — Page 37

 



--------------------------------------------------------------------------------



 



interests, or encumbrances, except such as may be created by the Operative
Documents.
     (2) Promptly after any request from BNPPLC made with respect to any Third
Party Contract, NAI must deliver a letter confirming: (i) whether NAI has
performed any act or executed any other instrument which invalidates or modifies
such contract in whole or in part (and, if so, the nature thereof); (ii) the
extent to which such contract is valid and subsisting and in full force and
effect; (iii) that, to NAI’s knowledge, there are no defaults or events of
default then existing under such contract and, to NAI’s knowledge, no event has
occurred which with the passage of time or the giving of notice, or both, would
constitute such a default or event of default (or, if there is a default or
potential default, the nature of such default in detail); (iv) whether the
services and construction contemplated by such contract is proceeding in a
satisfactory manner in all material respects (and if not, a detailed description
of all significant problems with the progress of the services or construction);
(v) in reasonable detail the then critical dates projected by NAI for work and
deliveries required by such contract; (vi) the total amount received by the
other party to such contract for work or services provided by the other party
through the date of the letter; (vii) NAI’s good faith estimate of the total
cost of completing the services and work contemplated under such contract as of
the date of the letter, together with any current draw or payment schedule for
the contract; and (viii) any other information BNPPLC may reasonably request to
allow it to decide what steps it should take concerning the contract within
BNPPLC’s rights under this Agreement and the other Operative Documents.
     (3) As and to the extent requested by BNPPLC, NAI will make every
reasonable effort (but without any obligation to incur any expense or liability
to do so, unless BNPPLC agrees to reimburse the same with reasonable promptness)
to secure any required consents or approvals for an assignment of any then
existing Third Party Contract to BNPPLC or its designee, upon terms satisfactory
to BNPPLC. To the extent assignable, any then existing Third Party Contract will
be assigned by NAI to BNPPLC upon request, without charge by NAI.
     (4) If NAI has canceled any Third Party Contract before and in anticipation
of a Termination of NAI’s Work, then as and to the extent requested by BNPPLC,
NAI must make every reasonable effort (but without any obligation to incur any
expense or liability to do so, unless BNPPLC agrees to reimburse the same with
reasonable promptness) to secure a reinstatement of such Third Party Contract in
favor of BNPPLC and upon terms satisfactory to BNPPLC.
     (5) For a period not to exceed thirty days after the Termination of NAI’s
Work, NAI must take such steps as are reasonably necessary to preserve and
protect Work completed and in progress and to protect materials, equipment, and
supplies at the
Construction Management Agreement — Page 38

 



--------------------------------------------------------------------------------



 



Property or in transit. Without regard to the conditions applicable to other
payments required of BNPPLC by this Agreement, BNPPLC must with reasonable
promptness reimburse any reasonable out-of-pocket expenses incurred by NAI to
comply with this subparagraph (5); however, BNPPLC may at any time or from time
to time by notice to NAI limit or terminate such reimbursements as to expenses
incurred after NAI’s receipt of such notice, and thereafter NAI will be excused
from any obligation to incur expenses that BNPPLC may decline to reimburse.
8 Continuation of Construction by BNPPLC.
     (A) Owner’s Election to Continue Construction. Without limiting BNPPLC’s
other rights and remedies under this Agreement or the other Operative Documents,
and without terminating NAI’s surviving obligations under this Agreement or
NAI’s obligations under the other Operative Documents, after any Termination of
NAI’s Work as provided in subparagraph 7(B) or subparagraph 7(C), BNPPLC will be
entitled (but not obligated) to take whatever action it deems necessary or
appropriate by the use of legal proceedings or otherwise to continue or complete
the Construction Project in a manner not substantially inconsistent (to the
extent practicable under Applicable Laws) with the general description of the
Construction Project set forth in Exhibit B. (As used herein, “Owner’s Election
to Continue Construction” means any election by BNPPLC to continue or complete
the Construction Project pursuant to the preceding sentence.) After any Owner’s
Election to Continue Construction, BNPPLC may do any one or more of the
following pursuant to this subparagraph without further notice and regardless of
whether any breach of this Agreement by NAI is then continuing:
     (1) Take Control of the Property. BNPPLC may cause NAI and any contractors
or other parties on the Property to vacate the Property until the Construction
Project is complete or BNPPLC elects not to continue work on the Construction
Project.
     (2) Continuation of Construction. BNPPLC may perform or cause to be
performed any work to complete or continue the construction of the Construction
Project. In this regard, so long as work ordered or undertaken by BNPPLC is not
substantially inconsistent (to the extent practicable under Applicable Laws)
with the general description of the Construction Project set forth in Exhibit B
and the permitted use of the Property set forth in the Lease, BNPPLC will have
complete discretion to:
     (a) proceed with construction according to such plans and specifications as
BNPPLC may from time to time approve;
     (b) establish and extend construction deadlines as BNPPLC from time to time
deems appropriate, without obligation to adhere to any deadlines for
construction by NAI set forth in this Agreement;
Construction Management Agreement — Page 39

 



--------------------------------------------------------------------------------



 



     (c) hire, fire and replace architects, engineers, contractors, construction
managers and other consultants as BNPPLC from time to time deems appropriate,
without obligation to use, consider or compensate architects, engineers,
contractors, construction managers or other consultants previously selected or
engaged by NAI;
     (d) determine the compensation that any architect, engineer, contractor,
construction manager or other consultant engaged by BNPPLC will be paid, and the
terms and conditions that will govern the payment of such compensation
(including whether payment will be due in advance, over the course of
construction or on some other basis and including whether contracts will be let
on a fixed price basis, a cost plus a fee basis or some other basis), as BNPPLC
from time to time reasonably deems appropriate;
     (e) pay, settle or compromise existing or future bills and claims which are
or may be liens against the Property or as BNPPLC reasonably considers necessary
or desirable for the completion of the Construction Project or the removal of
any clouds on title to the Property;
     (f) prosecute and defend all actions or proceedings in connection with the
construction of the Construction Project;
     (g) select and change interior and exterior finishes for the Improvements
and landscaping as BNPPLC from time to time deems appropriate; and
     (h) generally do anything that NAI itself might have done if NAI had
satisfied or obtained BNPPLC’s waiver of the conditions specified therein.
     (3) Arrange for Turnkey Construction. Without limiting the generality of
the foregoing, BNPPLC may engage any contractor or real estate developer BNPPLC
believes to be reputable to take over and complete construction of the
Construction Project on a “turnkey” basis.
     (4) Suspension or Termination of Construction by BNPPLC. Notwithstanding
any Owner’s Election to Continue Construction, BNPPLC may subsequently elect at
any time to suspend or terminate further construction without obligation to NAI.
For purposes of the Operative Documents (including the determination of the
Outstanding Construction Allowance, the Lease Balance and the Break Even Price),
after any Owner’s Election to Continue Construction, all costs and expenditures
incurred or paid by or on behalf of
Construction Management Agreement — Page 40

 



--------------------------------------------------------------------------------



 



BNPPLC to complete or continue construction as provided in this subparagraph
8(A) will be considered Construction Advances, regardless of whether they cause
the Funded Construction Allowance to exceed the Maximum Construction Allowance.
Further, as used in the preceding sentence, “costs incurred” by BNPPLC will
include costs that BNPPLC has become obligated to pay to any third party that is
not an Affiliate of BNPPLC (including any construction contractor), even if the
payments for which BNPPLC has become so obligated constitute prepayments for
work or services to be rendered after payment and notwithstanding that BNPPLC’s
obligations for the payments may be conditioned upon matters beyond BNPPLC’s
control. For example, even if a construction contract between BNPPLC and a
contractor excuses BNPPLC from making further progress payments to the
contractor upon NAI’s failure to make any required 97-10/Prepayment under the
Purchase Agreement, the obligation to make a progress payment would nonetheless
be “incurred” by BNPPLC, for purposes of determining whether BNPPLC has incurred
costs considered to be 97-10/Project Costs and Construction Advances, when
BNPPLC’s obligation to pay it became subject only to NAI’s payment of a
97-10/Prepayment or other conditions beyond BNPPLC’s control.
     (B) Powers Coupled With an Interest. BNPPLC’s rights under subparagraph
8(A) are intended to constitute powers coupled with an interest which cannot be
revoked.
9 NAI’s Obligation for 97-10/Prepayments. After any 97-10/Event NAI must make a
97-10/Prepayment to BNPPLC within three Business Days after receipt from BNPPLC
of any demand for such a payment. BNPPLC may demand 97-10/Prepayments pursuant
to this Paragraph at any time and from time to time (as 97-10/Project Costs
increase) after a 97-10/Event. NAI acknowledges that it is undertaking the
obligation to make 97-10/Prepayments as provided in this Paragraph in
consideration of the rights afforded to it by this Agreement, but that such
obligation is not contingent upon any exercise by NAI of such rights or upon its
rights under any other Operative Documents. If a 97-10/Event does occur, NAI’s
obligation to make 97-10/Prepayments as provided in this Paragraph will survive
any Termination of NAI’s Work.
Notwithstanding the foregoing provisions of this Paragraph 9, if (as provided in
subparagraph 7(B)) NAI effectively makes the election for a Termination of NAI’s
Work because of a Pre-lease Force Majeure Event that resulted in Pre-lease Force
Majeure Excess Repair Costs or Pre-lease Force Majeure Delays, then NAI will be
excused from the obligation to make 97-10/Prepayments until such time (if ever)
that BNPPLC itself completes the Construction Project or causes it to be
completed as BNPPLC is authorized to do by subparagraph 8(A).
10 Indemnity for Covered Construction Period Losses.
     (A) Covenant to Indemnify Against Covered Construction Period Losses.
Subject to the qualifications in subparagraph 10(B), as directed by BNPPLC, NAI
must indemnify and
Construction Management Agreement — Page 41

 



--------------------------------------------------------------------------------



 



defend BNPPLC from and against all of the following Losses (“Covered
Construction Period Losses”):
     (1) Losses suffered or incurred by BNPPLC, directly or indirectly, relating
to or arising out of, based on or as a result of any of the following which
occurs or is alleged to have occurred prior to any Termination of NAI’s Work:
(i) any Hazardous Substance Activity; (ii) any violation of any applicable
Environmental Laws relating to the Land or the Property or to the ownership,
use, occupancy or operation thereof; (iii) any investigation, inquiry, order,
hearing, action, or other proceeding by or before any governmental or
quasi-governmental agency or authority in connection with any Hazardous
Substance Activity; or (iv) any claim, demand, cause of action or investigation,
or any action or other proceeding, whether meritorious or not, brought or
asserted against BNPPLC which directly or indirectly relates to, arises from, is
based on, or results from any of the matters described in clauses (i), (ii), or
(iii) of this provision or any allegation of any such matters;
     (2) Losses incurred or suffered by BNPPLC that BNPPLC would not have
incurred or suffered but for any act or any omission of NAI or of any NAI’s
contractors or subcontractors during the period prior to any Termination of
NAI’s Work as provided in subparagraphs 7(B) and 7(C) or during any other period
that NAI remains in possession or control of the Construction Project (including
any failure by NAI to obtain or maintain insurance as required by this Agreement
during such periods; but excluding, however, as described below, certain Losses
consisting of claims related to any failure of NAI to complete the Construction
Project);
     (3) Losses incurred or suffered by BNPPLC that would not have been incurred
but for any fraud, misapplication of funds (including Construction Advances),
illegal acts, or willful misconduct on the part of the NAI or its employees or
of any other party acting under NAI’s control or with the approval or
authorization of NAI; and
     (4) Losses incurred or suffered by BNPPLC that would not have been incurred
but for any bankruptcy proceeding involving NAI.
NAI’s obligations under this indemnity will apply whether or not BNPPLC is also
indemnified as to the applicable Covered Construction Period Loss by any third
party (including another Interested Party) and whether or not the Covered
Construction Period Loss arises or accrues prior to the Effective Date. Further,
in the event, for income tax purposes, BNPPLC must include in its taxable income
any payment or reimbursement from NAI which is required by this indemnity (in
this provision, the “Original Indemnity Payment”), and yet BNPPLC is not
entitled during the same taxable year to a corresponding and equal deduction
from its taxable income for the Covered Construction Period Loss paid or
reimbursed by such Original Indemnity Payment (in
Construction Management Agreement — Page 42

 



--------------------------------------------------------------------------------



 



this provision, the “Corresponding Loss”), then NAI must also pay to BNPPLC on
demand the additional amount (in this provision, the “Additional Indemnity
Payment”) needed to gross up the Original Indemnity Payment for any and all
resulting additional income taxes. That is, NAI must pay an Additional Indemnity
Payment as is needed so that the Corresponding Loss (computed net of the
reduction, if any, of BNPPLC’s income taxes because of credits or deductions
that are attributable to the BNPPLC’s payment or deemed payment of the
Corresponding Loss and that are recognized for tax purposes in the same taxable
year during which BNPPLC must recognize the Original Indemnity Payment as
income) will not exceed the difference computed by subtracting (i) all income
taxes (determined for this purpose based on the highest marginal income tax
rates applicable to corporations for the relevant period or periods and the
highest applicable state or local marginal rates of such taxing authority
applicable to corporations for the relevant period or periods) imposed upon
BNPPLC with respect to the Original Indemnity Payment and the Additional
Indemnity Payment, from (ii) the sum of the Original Indemnity Payment and the
Additional Indemnity Payment. (With regard to any payment or reimbursement of an
Original Indemnity Payment, “After Tax Basis” means that such payment or
reimbursement is or will be made together with the additional amount needed to
gross up such Original Indemnity Payment as described in this provision.)
(B) Certain Losses Included or Excluded.
     (1) Environmental. As used in clause (1) of the preceding subparagraph
10(A), “Losses” will not include costs properly incurred in connection with the
Work to prevent the occurrence of a violation of Environmental Laws that did not
previously exist. (For example, Environmental Losses will not include the
increase in costs resulting from NAI’s installation of fire proofing materials
other than asbestos because of Environmental Laws that prohibit the use of
asbestos.) However, any costs to correct or answer for any violation of
Environmental Laws that occurred on or prior to the Effective Date or that NAI
causes or permits to occur after the Effective Date in connection with the Work
or the Property will constitute Environmental Losses. (Thus, for instance, if
NAI releases Hazardous Materials from the Property in a manner that contaminates
ground water in violation of Environmental Laws, the costs of correcting the
contamination and any applicable fines or penalties will constitute
Environmental Losses for which NAI must indemnify and defend BNPPLC pursuant to
subparagraph 10(A).)
     (2) Failure to Maintain a Safe Work Site. If a third party asserts a claim
for damages against BNPPLC because of injuries the third party sustained while
on the Land as a result of NAI’s breach of its obligations under this Agreement
to keep the Land and the Improvements thereon in a reasonably safe condition as
Work progresses under NAI’s direction and control, then any such claim and other
Losses resulting from such claim will constitute Covered Construction Period
Losses under clause (b) of the definition of
Construction Management Agreement — Page 43

 



--------------------------------------------------------------------------------



 



Covered Construction Period Losses in subparagraph 10(A).
     (3) Failure to Complete Construction. Additional costs of construction may
result from NAI’s failure to complete the Construction Project if a Termination
of NAI’s Work occurs pursuant to subparagraphs 7(B) and 7(C). Nevertheless, it
is understood that a failure of NAI to complete the Construction Project
following any such Termination of NAI’s Work will not necessarily constitute a
breach of this Agreement, and clause (b) of subparagraph 10(A) will not include
any such additional costs of performing the Work or the cost to BNPPLC of
completing the Construction Project after the Termination of NAI’s Work. (Such
costs may, however, qualify as 97-10/Project Costs and thus increase the
97-10/Maximum Permitted Prepayment.)
     (4) Fraud. As used in clause (3) of subparagraph 10(A), “fraud” or “willful
misconduct” will include (i) any deliberate decision by NAI to make a Scope
Change without BNPPLC’s prior written approval, (ii) any fraud or intentional
misrepresentation by NAI, or its vendors, contractors or subcontractors
regarding NAI’s ongoing compliance with the requirements of this Agreement, and
(iii) the performance by NAI or its vendors, contractors or subcontractors of
Defective Work, with NAI’s knowledge that it constitutes Defective Work, prior
to any Termination of NAI’s Work as provided in subparagraphs 7(B) and 7(C).
     (5) Excluded Taxes and Established Misconduct. Nothing in this subparagraph
10 or other provisions of this Agreement will be construed to require NAI to
reimburse or pay Excluded Taxes or Losses incurred or suffered by BNPPLC that
are proximately caused by (and attributed by any applicable principles of
comparative fault to) the Established Misconduct of BNPPLC.
     (C) Express Negligence Protection. Every release provided in this Agreement
for BNPPLC or any other Interested Party, and the indemnity provided for the
benefit of BNPPLC in the preceding subparagraph 10(A), will apply even if and
when the subject matters thereof are alleged to be caused by or to arise out of
the negligence or strict liability of BNPPLC or another Interested Party.
Further, all such releases and the indemnity will apply even if insurance
obtained by NAI or required of NAI by this Agreement is not adequate to cover
Losses against or for which the releases and the indemnity are provided
(although NAI’s liability for any failure to obtain insurance required by this
Agreement will not be limited to Losses against which indemnity is provided, it
being understood that the parties have agreed upon insurance requirements for
reasons that extend beyond providing a source of payment for Losses against
which BNPPLC may be indemnified by NAI).
     (D) Survival of Indemnity. NAI’s obligations under this subparagraph 10
will survive
Construction Management Agreement — Page 44

 



--------------------------------------------------------------------------------



 



the termination or expiration of this Agreement and any Termination of NAI’s
Work with respect to Losses suffered by BNPPLC resulting or arising from events
or circumstances which existed or occurred or are alleged to have existed or
occurred prior to the Termination of NAI’s Work or during any other period that
NAI remains in possession or control of the Construction Project, whether such
Losses are asserted, suffered or paid before or after the Termination of NAI’s
Work.
     (E) Due Date for Indemnity Payments. Any amount to be paid by NAI under
this subparagraph 10 will be due fifteen days after a notice requesting such
payment is received by NAI. Any such amount not paid by NAI when first due will
bear interest at the Default Rate in effect from time to time from the date it
first became due until paid; provided, that nothing herein contained will be
construed as permitting the charging or collection of interest at a rate
exceeding the maximum rate permitted under Applicable Laws.
     (F) Order of Application of Payments. BNPPLC will be entitled to apply any
payments by or on behalf of NAI against NAI’s obligations under this
subparagraph or against other amounts owing by NAI and then past due under any
of the other Operative Documents in the order the same became due or in such
other order as BNPPLC may elect.
     (G) Defense of BNPPLC.
     (1) Assumption of Defense. By notice to NAI BNPPLC may direct NAI to assume
on behalf of BNPPLC and to conduct with due diligence and in good faith the
defense of and the response to any claim, proceeding or investigation included
in or concerning any Covered Construction Period Loss. NAI must promptly comply
with any such direction using counsel selected by NAI and reasonably
satisfactory to BNPPLC to represent BNPPLC. In the event NAI fails to promptly
comply with any such direction from BNPPLC, BNPPLC may contest or settle the
claim, proceeding or investigation using counsel of its own selection at NAI’s
expense, subject only to subparagraph 10(K) if that subparagraph is applicable.
     (2) Indemnity Not Contingent. Also, although subparagraphs 10(K) and 10(L)
will apply to tort claims asserted against BNPPLC related to the Property, the
right of BNPPLC to be indemnified pursuant to subparagraph 10(A) for payments
made to satisfy governmental requirements (“Government Mandated Payments”)
(e.g., fines payable because of any release of Hazardous Materials from the
Property) will not be conditioned in any way upon NAI having consented to or
approved of, or having been provided with an opportunity to defend against or
contest, such Government Mandated Payments. In all cases, however, including
those which may involve Government Mandated Payments, the rights of BNPPLC to be
indemnified will be subject to subparagraph 10(M).
     (H) When Payments Are Due. Any amount to be paid by NAI under
Construction Management Agreement — Page 45

 



--------------------------------------------------------------------------------



 



subparagraph 10(A) will be due ten days after a notice requesting such payment
is given to NAI, subject to any applicable contest rights expressly granted to
NAI by other provisions of this Agreement.
     (I) Survival. NAI’s obligations under subparagraph 10(A) will survive the
termination or expiration of this Agreement and any Termination of NAI’s Work
Lease .
     (J) Notice of Claims. If BNPPLC receives a written notice of a claim for
taxes or a claim alleging a tort or other unlawful conduct that BNPPLC believes
is covered by the indemnity in subparagraph 10(A), then BNPPLC will be expected
to promptly furnish a copy of such notice to NAI. The failure to so provide a
copy of the notice will not excuse NAI from its obligations under subparagraph
10(A); except that if such failure continues for more than fifteen days after
the notice is received by BNPPLC and NAI is unaware of the matters described in
the notice, with the result that NAI is unable to assert defenses or to take
other actions which could minimize its obligations, then NAI will be excused
from its obligation to indemnify BNPPLC against the Covered Construction Period
Losses, if any, which would not have been incurred or suffered but for such
failure. For example, if BNPPLC fails to provide NAI with a copy of a notice of
an overdue tax obligation covered by the indemnity set out in subparagraph 10(A)
and NAI is not otherwise already aware of such obligation, and if as a result of
such failure BNPPLC becomes liable for penalties and interest covered by the
indemnity in excess of the penalties and interest that would have accrued if NAI
had been promptly provided with a copy of the notice, then NAI will be excused
from any obligation to BNPPLC (or any Affiliate of BNPPLC) to pay the excess.
     (K) Withholding of Consent to Settlements Proposed by NAI. With regard to
any tort claim against BNPPLC for which NAI undertakes to defend BNPPLC as
provided in subparagraph 10(G)(1), if BNPPLC unreasonably refuses to consent to
a settlement of the claim which is proposed by NAI and which will meet the
conditions listed in the next sentence, NAI’s liability for the cost of
continuing the defense and for any other amounts payable in respect of the claim
will be limited to the total cost for which the settlement proposed by NAI would
have been accomplished but for the unreasonable refusal to consent. Any such
settlement proposed by NAI must meet the following conditions: (A) at the time
of the settlement by NAI, NAI must pay all amounts required to release BNPPLC
and other affected Interested Parties (if any) and their property interests from
any further obligation for or liens securing the applicable claim and from any
interest, penalties and other related liabilities, and (B) the settlement or
compromise must not involve an admission of fraud or criminal wrongdoing or
result in some other material adverse consequence to BNPPLC or any other
Interested Party.
     (L) Settlements Without the Prior Consent of NAI.
     (1) Election to Pay Reasonable Settlement Costs in Lieu of Actual. Except
as
Construction Management Agreement — Page 46

 



--------------------------------------------------------------------------------



 



otherwise provided in subparagraph 10(L)(2), if BNPPLC settles any tort claim
for which it is entitled to be indemnified by NAI without NAI’s consent, then
NAI may, by notice given to BNPPLC no later than ten days after NAI is notified
of the settlement, elect to pay Reasonable Settlement Costs to BNPPLC in lieu of
a payment or reimbursement of actual settlement costs. (With respect to any tort
claim asserted against BNPPLC, “Reasonable Settlement Costs” means the maximum
amount that a prudent Person in the position of BNPPLC, but able to pay any
amount, might reasonably agree to pay to settle the tort claim, taking into
account the nature and amount of the claim, the relevant facts and circumstances
known to BNPPLC at the time of settlement and the additional Attorneys Fees’ and
other costs of defending the claim which could be anticipated but for the
settlement.) After making an election to pay Reasonable Settlement Costs with
regard to a particular tort claim, NAI will have no right to rescind or revoke
the election, despite any subsequent determination that Reasonable Settlement
Costs exceed actual settlement costs. It is understood that Reasonable
Settlement Costs may be more or less than actual settlement costs and that a
final determination of Reasonable Settlement Costs may not be possible until
after NAI must decide between paying Reasonable Settlement Costs or paying
actual settlement costs.
     (2) Conditions to Election. Notwithstanding the foregoing, NAI will have no
right to elect to pay Reasonable Settlement Costs in lieu of actual settlement
costs if BNPPLC settles claims without NAI’s consent at any time when an Event
of Default has occurred and is continuing or after a failure by NAI to conduct
with due diligence and in good faith the defense of and the response to any
claim, proceeding or investigation as provided in subparagraph 10(G)(1).
     (3) Indemnity Survives Settlement. Except as provided in this subparagraph
10(L), no settlement by BNPPLC of any claim made against it will excuse NAI from
any obligation to indemnify BNPPLC against the settlement costs or other Covered
Construction Period Losses suffered by reason of, in connection with, arising
out of, or in any way related to such claim.
     (M) No Authority to Admit Wrongdoing on the Part of NAI. BNPPLC will not
under any circumstances have any authority to bind NAI to an admission of
wrongdoing or responsibility to any third party claimant with regard to matters
for which BNPPLC claims a right to indemnification from NAI under this
Agreement.
Further, nothing herein contained, including the foregoing provisions concerning
settlements by BNPPLC of indemnified Losses, will be construed as authorizing
BNPPLC to bind NAI to do or refrain from doing anything to satisfy a third party
claimant. If, for example, a claim is made by a Governmental Authority that NAI
must refrain from some particular conduct on or about the Land in order to
comply with Applicable Laws, BNPPLC cannot bind NAI (and will not purport
Construction Management Agreement — Page 47

 



--------------------------------------------------------------------------------



 



to bind NAI) to any agreement to refrain from such conduct or otherwise prevent
NAI from continuing to contest the claim by reason of any provision set forth
herein.
Moreover, so long as this Agreement or the Lease continues, BNPPLC’s right to
settle any claim involving the Property will not include the right to bind NAI
to any agreement (including any consent decree proposed by any Governmental
Authority) which purports to prohibit, limit or impose conditions upon any use
of the Property by NAI without the prior written consent of NAI. In the case of
any proposed settlement of a claim asserted by a Governmental Authority against
BNPPLC, NAI will not unreasonably withhold such consent. However, for purposes
of determining whether it is reasonable for NAI to withhold such consent, any
diligent ongoing undertaking by NAI to contest such the claim on behalf of
BNPPLC will be relevant.
Subject to the foregoing provisions in this subparagraph 10(M), BNPPLC may agree
for itself (and only for itself) to act or refrain from doing anything as
demanded or requested by a third party claimant; provided, however, in no event
will such an agreement impede NAI from continuing to exercise its rights to
operate its business on the Property or elsewhere in any lawful manner deemed
appropriate by NAI, nor will any such agreement limit or impede NAI’s right to
contest claims raised by any third party claimants (including Governmental
Authorities) that NAI is not complying or has not complied with Applicable Laws.
     (N) Refunds of Covered Construction Period Losses Paid by NAI.
     (1) Payment by BNPPLC After Refund. If BNPPLC receives a refund of any
Covered Construction Period Losses paid, reimbursed or advanced by NAI pursuant
to subparagraph 10(A), BNPPLC will promptly pay to NAI the amount of such
refund, plus or minus any net tax benefits or detriments realized by BNPPLC as a
result of such refund and such payment to NAI; provided, that the amount payable
to NAI will not exceed the amount of the indemnity payment in respect of such
refunded Covered Construction Period Losses that was made by NAI. If it is
subsequently determined that BNPPLC was not entitled to such refund, the portion
of such refund that is repaid or recaptured will be treated as a Covered
Construction Period Loss for which NAI must indemnify BNPPLC pursuant to
subparagraph 10(A) without regard to subparagraph 10(B)(5). If, in connection
any such refund, BNPPLC also receives an amount representing interest on such
refund, BNPPLC will promptly pay to NAI the amount of such interest, plus or
minus any net tax benefits or detriments realized by BNPPLC as a result of the
receipt or accrual of such interest and as a result of the such payment to NAI;
provided, that BNPPLC will not be required to make any such payment in respect
of the interest (if any) that is fairly attributable to a period before NAI
paid, reimbursed or advanced the Covered Construction Period Losses refunded to
BNPPLC.
     (2) Meaning of Refund. With respect to Covered Construction Period Losses
Construction Management Agreement — Page 48

 



--------------------------------------------------------------------------------



 



incurred or suffered by BNPPLC and paid or reimbursed by NAI on an After Tax
Basis, if taxes of BNPPLC which are not subject to indemnification by NAI are
reduced because of such Losses (whether by reason of a deduction, credit or
otherwise) and such reduction was not taken into account in the calculation of
the required reimbursement or payment by NAI, then for purposes of this
subparagraph 10(N) such reduction will be considered a “refund”.
     (3) Conditions to Payment. Notwithstanding the foregoing, in no event will
BNPPLC be required to make any payment to NAI pursuant to this subparagraph
10(N) after any 97-10/Event or when any Event of Default has occurred and is
continuing.
[The signature pages follow.]
Construction Management Agreement — Page 49

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Construction Management Agreement is executed to
be effective as of December 15, 2005.

            BNP PARIBAS LEASING CORPORATION, a Delaware corporation
      By:   /s/  Lloyd G. Cox       Lloyd G. Cox, Managing Director             

Construction Management Agreement — Signature Page

 



--------------------------------------------------------------------------------



 



[Continuation of signature pages for Construction Management Agreement dated as
of December 15, 2005]

            NETWORK APPLIANCE, INC., a Delaware corporation
      By:   /s/ Steven Gomo       Steven Gomo, Chief Financial Officer         
   

Construction Management Agreement — Signature Page

 



--------------------------------------------------------------------------------



 



Exhibit A
Legal Description
Parcel 1, as shown on that certain Parcel Map which filed for record in the
office of the recorder of the County of Santa Clara, State of California on
July 7, 1994, in Book 657 of Parcel Maps, Page 9.
APN: 110-32-6
ARB: 110-3-x65
TOGETHER WITH, easements appurtenant to Parcel 1 as described in Exhibit A
attached to the Ground Lease.

 



--------------------------------------------------------------------------------



 



Exhibit B
Description of the Construction Project and Construction Budget
     Subject to future Scope Changes, the Construction Project will be
substantially consistent with the following general description and with any
site plan, elevations or renderings attached to this Exhibit:
     A new office building, five stories tall, containing approximately 190,000
square feet, designed and finished out for general office use.
     All of the buildings will be suitable for uses contemplated in the Lease
and of a quality, when complete to be considered first class facilities for such
uses. Also included in the Construction Project will be the construction of
appurtenant parking areas, driveways and other facilities on the Land (or
pursuant to appurtenant easements described in Exhibit A to the Ground Lease) of
suitable quality for such buildings.
     The budget for the Construction Project is as shown on the attached pages.

 



--------------------------------------------------------------------------------



 



[Attach, Site Plan, Elevations and Budget]
Exhibit B to Construction Management Agreement — Page 2

 



--------------------------------------------------------------------------------



 



Exhibit C
Construction Advance Request Form
[Date]
BNP Paribas Leasing Corporation
12201 Merit Drive, Suite 860
Dallas, Texas 75251
Attention: Lloyd G. Cox, Managing Director
     Re: Construction Management Agreement dated as of December 15, 2005 (the
“Construction Management Agreement”), between Network Appliance, Inc. (“NAI”), a
Delaware corporation, and BNP Paribas Leasing Corporation (“BNPPLC”)
Gentlemen:
     Capitalized terms used in this letter are intended to have the meanings
assigned to them in the Construction Management Agreement or in the Common
Definitions and Provisions Agreement referenced in the Construction Management
Agreement. This letter constitutes a Construction Advance Request, requesting a
Construction Advance of:
$                                                            ,
on the Advance Date that will occur on:
                                        , 20                    .
     To induce BNPPLC to make such Construction Advance, NAI represents and
warrants as follows:
I. Calculation of limit imposed by Subparagraph 4(C)(2)(b) of the Construction
Management Agreement:

     
(1) NAI has paid or incurred bona fide Reimbursable Construction Period Costs
other than for Work (e.g., property taxes) of no less than
  $                                        
 
   
(2) NAI has paid or incurred bona fide Reimbursable Construction Period Costs
for Prior Work of no less than
  $                                        
 
   
(3) NAI has received prior Construction Advances of no more than
  $                                        

         
 
  LIMIT (1 + 2 – 3)   $                                        

 



--------------------------------------------------------------------------------



 



II. Projected Cost Overruns:
NAI [check one: . . . . .... .. . . . .not ] believe that Projected Construction
Overruns are more likely than not. [If NAI does believe that Projected Cost
Overruns are more likely than not, and if NAI believes that the amount of such
Projected Construction Overruns can be reasonably estimated, NAI estimates the
same at $                                        .]
III. Construction Advances Covering Pre-lease Force Majeure Losses:
Neither the Construction Advance requested this letter nor prior Construction
Advances (if any) have been used or will be used to cover any costs of repairs
that constitute Pre-lease Force Majeure Losses, except as follows: (if there are
no exceptions, insert “No Exceptions”)

     
 
   
 
   
 
   
 
   
 
   
 
   
 
   

IV. Absence of Certain Work/Suspension Events:
     A. The Construction Project is progressing without significant interruption
in a good and workmanlike manner and substantially in accordance with Applicable
Laws, with Permitted Encumbrances and with the requirements of the Construction
Management Agreement, except as follows: (if there are no exceptions, insert “No
Exceptions”)

     
 
   
 
   
 
   
 
   
 
   
 
   
 
   

     B. If NAI has received notice of any Defective Work, NAI has promptly
corrected or is diligently pursuing the correction of such Defective Work,
except as follows: (if there are no exceptions, insert “No Exceptions”)

     
 
   
 
   
 
   
 
   
 
   
 
   
 
   

Exhibit C to Construction Management Agreement — Page 2

 



--------------------------------------------------------------------------------



 



                  NETWORK APPLIANCE, INC., a Delaware corporation
 
           
 
  By:                  
 
      Name:    
 
           
 
      Title:    
 
           

[cc all Participants]
Exhibit C to Construction Management Agreement — Page 3

 



--------------------------------------------------------------------------------



 



Exhibit D
Pre-lease Force Majeure Event Notice
[Date]
BNP Paribas Leasing Corporation
12201 Merit Drive, Suite 860
Dallas, Texas 75251
Attention: Lloyd G. Cox, Managing Director
     Re: Construction Management Agreement dated as of December 15, 2005 (the
“Construction Management Agreement”), between Network Appliance, Inc. (“NAI”), a
Delaware corporation, and BNP Paribas Leasing Corporation (“BNPPLC”), a Delaware
corporation
Gentlemen:
     Capitalized terms used in this letter are intended to have the meanings
assigned to them in the Construction Management Agreement referenced above or in
the Common Definitions and Provisions Agreement referenced in the Construction
Management Agreement.
     IMPORTANT: It is imperative that BNPPLC promptly review with legal counsel
the ramifications of this notice under the Construction Management Agreement and
other Operative Documents.
     This letter constitutes a Pre-lease Force Majeure Event Notice, given as
provided in subparagraph 6(B) of the Construction Management Agreement to
preserve the right of NAI to assert the occurrence of a Pre-lease Force Majeure
Event.
     NAI certifies to BNPPLC that the following Pre-lease Force Majeure Event
occurred on                                         , 20                    :
[INSERT DESCRIPTION OF EVENT HERE]
     NAI’s preliminary good faith estimate of the Pre-lease Force Majeure
Delays, of the Pre-lease Force Majeure Losses and of the Pre-lease Force Majeure
Excess Costs likely to result from such event are
                                         days,
$                                         and
$                                        , respectively. Such amounts, however,
are only estimates.
     NAI acknowledges that after NAI gives this notice, BNPPLC may at any time
deliver an FOCB Notice to NAI as described in the Construction Management
Agreement.

 



--------------------------------------------------------------------------------



 



                  NETWORK APPLIANCE, INC., a Delaware corporation
 
           
 
  By:                  
 
      Name:    
 
           
 
      Title:    
 
           

[cc all Participants]
Exhibit D to Construction Management Agreement — Page 2

 



--------------------------------------------------------------------------------



 



Exhibit E
Notice of Termination of NAI’s Work
[Date]
BNP Paribas Leasing Corporation
12201 Merit Drive, Suite 860
Dallas, Texas 75251
Attention: Lloyd G. Cox, Managing Director
     Re: Construction Management Agreement dated as of December 15, 2005 (the
“Construction Management Agreement”), between Network Appliance, Inc. (“NAI”), a
Delaware corporation, and BNP Paribas Leasing Corporation (“BNPPLC”), a Delaware
corporation
Gentlemen:
     Capitalized terms used in this letter are intended to have the meanings
assigned to them in the Construction Management Agreement referenced above or in
the Common Definitions and Provisions Agreement referenced in the Construction
Management Agreement.
     IMPORTANT: It is imperative that BNPPLC promptly review with legal counsel
the ramifications of this notice under the Construction Management Agreement and
other Operative Documents.
     NAI has determined that the Construction Allowance to be provided to it
under the Construction Management Agreement will not be sufficient to cover all
Reimbursable Construction Period Costs yet to be paid or reimbursed from
Construction Advances for the reason or reasons set forth in the Notice of NAI’s
Intent to Terminate dated                                         ,
200                    , previously delivered to you as provided in subparagraph
7(B) of the Construction Management Agreement. That Notice of NAI’s Intent to
Terminate has not been rescinded by NAI.
     NAI hereby irrevocably and unconditionally elects to terminate its rights
and obligations to continue the Work under Construction Management Agreement
effective as of the date of this letter (which, as required by subparagraph 7(B)
of the Construction Management Agreement, is a date not less than forty-five
days after the date the aforementioned Notice of NAI’s Intent to Terminate).
This notice constitutes a “Notice of Termination by NAI” as described in
subparagraph 7(B) of the Construction Management Agreement.
     NAI also acknowledges that a 97-10/Event has occurred under and as defined
in the Construction Management Agreement, and that BNPPLC is thus entitled to
demand and receive 97-10/Prepayments under and as provided in Paragraph 9 of
that agreement.

 



--------------------------------------------------------------------------------



 



                  NETWORK APPLIANCE, INC., a Delaware corporation
 
           
 
  By:                  
 
      Name:    
 
           
 
      Title:    
 
           

[cc all Participants]
Exhibit E to Construction Management Agreement — Page 2

 



--------------------------------------------------------------------------------



 



Exhibit F
Notice of NAI’s Intent to Terminate
[Date]
BNP Paribas Leasing Corporation
12201 Merit Drive, Suite 860
Dallas, Texas 75251
Attention: Lloyd G. Cox, Managing Director
     Re: Construction Management Agreement dated as of December 15, 2005 (the
“Construction Management Agreement”) between Network Appliance, Inc. (“NAI”), a
Delaware corporation, and BNP Paribas Leasing Corporation (“BNPPLC”), a Delaware
corporation
Gentlemen:
     Capitalized terms used in this letter are intended to have the meanings
assigned to them in the Construction Management Agreement referenced above or in
the Common Definitions and Provisions Agreement referenced in the Construction
Management Agreement.
     IMPORTANT: It is imperative that BNPPLC promptly review with legal counsel
the ramifications of this notice under the Construction Management Agreement and
other Operative Documents.
 
[DRAFTING NOTE: Unless this letter contains the alternative provisions set forth
below as being required after a Complete Taking in any “Notice of NAI’s Intent
to Terminate Because of a Force Majeure Event,” this letter must contain the
following paragraph and inserts following such paragraph as indicated:
     NAI has determined that the Construction Allowance to be provided to it
under the Construction Management Agreement will not be sufficient to cover all
Reimbursable Construction Period Costs yet to be paid or reimbursed from
Construction Advances, because:
[INSERT ANY ONE OR MORE OF THE FOLLOWING
REASONS THAT APPLY: (1) THE COST OF THE WORK
EXCEEDS BUDGETED EXPECTATIONS (RESULTING IN
PROJECTED COST OVERRUNS), (2) A PRE-LEASE
FORCE MAJEURE EVENT, OR (3) NAI CAN NO LONGER
SATISFY CONDITIONS TO BNPPLC’S OBLIGATION TO
PROVIDE CONSTRUCTION ADVANCES IN THE
CONSTRUCTION MANAGEMENT AGREEMENT.]

 



--------------------------------------------------------------------------------



 



 
     The purpose of this letter is to give notice to BNPPLC and Participants of
NAI’s intent to terminate NAI’s rights and obligations to perform Work under the
Construction Management Agreement. This letter constitutes a “Notice of NAI’s
Intent to Terminate” given pursuant to subparagraph 7(B) of the Construction
Management Agreement. As provided in that subparagraph, as a condition to any
effective Termination of NAI’s Work, NAI must deliver a subsequent notice of
termination to BNPPLC and Participants, no less than forty-five days after the
date BNPPLC receives this letter.
 
[DRAFTING NOTE: Unless this letter contains the alternative provisions set forth
below as being required for any “Notice of NAI’s Intent to Terminate Because of
a Force Majeure Event,” this letter must contain the following paragraph:
     The period running from the date of BNPPLC’s receipt of this letter to the
effective date of any actual Termination of NAI’s Work by NAI or BNPPLC will
constitute a Work/Suspension Period under the Construction Management Agreement.
During such period BNPPLC’s funding obligations will be limited and NAI may
suspend the Work to the extent so provided in the Construction Management
Agreement. Moreover, NAI acknowledges that the delivery of this Notice of Intent
to Terminate is a 97-10/Event. Therefore, after receipt of this notice BNPPLC
will have the rights to demand and receive 97-10/Prepayments from NAI as
provided in Paragraph 9 of the Construction Management Agreement.]
[DRAFTING NOTE: This letter will qualify as a “Notice of NAI’s Intent to
Terminate Because of a Force Majeure Event” only if NAI includes one of the
following alternative sets of provisions, as applicable.]
[ALTERNATIVE #1 (Applies only if there has been a Complete Taking):
     This letter constitutes a “Notice of NAI’s Intent to Terminate Because of a
Force Majeure Event” as defined in the Construction Management Agreement. A
Complete Taking has occurred. Thus, regardless of any Scope Changes BNPPLC may
be willing to approve or consider, and regardless of any Increased Commitment
BNPPLC may be willing to provide, it would be futile to continue the
Construction Project on the Land.
     NAI acknowledges and agrees that BNPPLC is entitled to all proceeds of the
taking of the Property and all such proceeds must be paid to BNPPLC. NAI has no
right and will not assert any right to share in such proceeds. NAI agrees to
cooperate with BNPPLC as BNPPLC may
Exhibit F to Construction Management Agreement — Page 2

 



--------------------------------------------------------------------------------



 



from time to time request in order to maximize BNPPLC’s recovery of such
proceeds.]
[ALTERNATIVE #2 (applies in the event of a Pre-lease Force Majeure Event other
than a Complete Taking): Include the next (single sentence) paragraph, together
with one or both (as applicable) of the two paragraphs following the next
(single sentence) paragraph, and together with the remaining paragraphs after
those two paragraphs, all with blanks filled in appropriately:
     This letter constitutes a “Notice of NAI’s Intent to Terminate Because of a
Force Majeure Event” as defined in the Construction Management Agreement.
     NAI now believes that the remaining available Construction Allowance will
not be sufficient to cover all Reimbursable Construction Period Costs yet to be
paid or reimbursed from Construction Advances only because of Pre-lease Force
Majeure Excess Costs incurred or anticipated as a result of one or more
Pre-lease Force Majeure Events. BNPPLC has previously been notified of such
Pre-lease Force Majeure Event(s) by notice(s) dated                     , which
NAI delivered to BNPPLC in accordance with subparagraph 6(B) of the Construction
Management Agreement. NAI’s current good faith estimate of the Pre-lease Force
Majeure Excess Costs that are most likely to be incurred because of such
Pre-lease Force Majeure Event(s) is $                    .
     NAI now believes that the Work will not be substantially complete before
the Target Completion Date only because of Pre-lease Force Majeure Delays
resulting from one or more Pre-lease Force Majeure Events. BNPPLC has previously
been notified of such Pre-lease Force Majeure Event(s) by notice(s) dated
                    , which NAI delivered to BNPPLC in accordance with
subparagraph 6(B) of the Construction Management Agreement. NAI’s current good
faith estimate of the Pre-lease Force Majeure Delays that are most likely to
occur because of such Pre-lease Force Majeure Event(s) is                     
days.
     Also be advised that, as provided in subparagraph 7(B) of the Construction
Management Agreement, BNPPLC is entitled to (but not obligated to) respond to
this notice with an Increased Commitment. Responding with an Increased
Commitment will result in a conclusive presumption (for purposes of calculating
any 97-10/Prepayment required of NAI under the Purchase Agreement) that any
Termination of NAI’s Work is for reasons other than the Pre-lease Force Majeure
Events of which BNPPLC has previously been notified.
     In the event BNPPLC fails to respond with an Increased Commitment, the
failure may excuse NAI from the obligation to make a 97-10/Prepayment under
Paragraph 5 of the Construction Management Agreement notwithstanding any
Termination of NAI’s Work, which would constitute a very material adverse
consequence to BNPPLC. Moreover, the Construction Management Agreement grants to
NAI a right to cause a Termination of NAI’s
Exhibit F to Construction Management Agreement — Page 3

 



--------------------------------------------------------------------------------



 



Work at any time more than forty-five days after giving this notice, provided
that NAI continues to believe that the Construction Allowance is insufficient at
that time. Thus, if BNPPLC intends to respond with an Increased Commitment,
BNPPLC would be well advised to do so before the expiration of such forty-five
day period. ]

                  NETWORK APPLIANCE, INC., a Delaware     corporation
 
           
 
           
 
  By:                  
 
      Name:    
 
           
 
      Title:    
 
           

[cc all Participants]
Exhibit F to Construction Management Agreement — Page 4

 



--------------------------------------------------------------------------------



 



Exhibit G
Notice of Increased Funding Commitment by BNPPLC
[Date]
Network Appliance, Inc.
7301 Kit Creek Road
Research Triangle Park, NC 27709
Attention: Ingemar Lanevi
     Re: Construction Management Agreement dated as of December 15, 2005 (the
“Construction Management Agreement”)between Network Appliance, Inc. (“NAI”), a
Delaware corporation, and BNP Paribas Leasing Corporation (“BNPPLC”), a Delaware
corporation
Gentlemen:
     Capitalized terms used in this letter are intended to have the meanings
assigned to them in the Construction Management Agreement or in the Common
Definitions and Provisions Agreement referenced in the Construction Management
Agreement.
     NAI has delivered a notice to BNPPLC dated                     ,
20                    , which by its terms expressed NAI’s intent that it
constitute a “Notice of NAI’s Intent to Terminate Because of a Force Majeure
Event” as defined in the Construction Management Agreement. In such notice, NAI
advised BNPPLC of NAI’s intent to terminate the Construction Management
Agreement because of NAI’s belief that the Construction Allowance to be provided
to it under the Construction Management Agreement will not be sufficient to
cover all Reimbursable Construction Period Costs yet to be paid or reimbursed
from Construction Advances. Such notice also expressed NAI’s belief that, but
for the cost of repairing damage to the Improvements caused by a Pre-lease Force
Majeure Event, the remaining available Construction Allowance would be
sufficient. In addition, such notice set forth the amount of
$                     as NAI’s estimate of the Pre-lease Force Majeure Excess
Costs most likely to be incurred because of such Pre-lease Force Majeure Event.
     This response to such notice constitutes an Increased Funding Commitment.
BNPPLC hereby commits to increase the amount of the Construction Allowance by
$                     (the estimate given by NAI as described above). Such
commitment is made on and subject to all of the same terms and conditions set
forth in the Construction Management Agreement and other Operative Documents as
being applicable to the original Construction Allowance and to Construction
Advances required thereunder.
     Please note that, according to the Construction Management Agreement, NAI
will have ten days after the date of any Increased Commitment (which may be
comprised of this Increased Funding Commitment and any separate Increased Time
Commitment given contemporaneously

 



--------------------------------------------------------------------------------



 



herewith) within which NAI may rescind the aforementioned Notice of NAI’s Intent
to Terminate Because of a Force Majeure Event by a notice given in the form
prescribed by the Construction Management Agreement. Any failure of NAI to so
rescind the notice will constitute a 97-10/Event under and as defined in the
Construction Management Agreement and will result in a conclusive presumption
(for purposes of calculating any 97-10/Prepayment required of NAI) that any
Termination of NAI’s Work occurred for reasons other than the Pre-lease Force
Majeure Events of which BNPPLC has previously been notified.

            BNP PARIBAS LEASING CORPORATION, a
Delaware corporation
      By:           Lloyd G. Cox, Managing Director             

[cc all Participants]
Exhibit G to Construction Management Agreement — Page 2

 



--------------------------------------------------------------------------------



 



Exhibit H
Notice of Increased Time Commitment by BNPPLC
[Date]
Network Appliance, Inc.
7301 Kit Creek Road
Research Triangle Park, NC 27709
Attention: Ingemar Lanevi
     Re: Construction Management Agreement dated as of December 15, 2005 (the
“Construction Management Agreement”)between Network Appliance, Inc. (“NAI”), a
Delaware corporation, and BNP Paribas Leasing Corporation (“BNPPLC”), a Delaware
corporation
Gentlemen:
     Capitalized terms used in this letter are intended to have the meanings
assigned to them in the Construction Management Agreement or in the Common
Definitions and Provisions Agreement referenced in the Construction Management
Agreement.
     NAI has delivered a notice to BNPPLC dated                     ,
20                    , which by its terms expressed NAI’s intent that it
constitute a “Notice of NAI’s Intent to Terminate Because of a Force Majeure
Event” as defined in the Construction Management Agreement. In such notice, NAI
advised BNPPLC of NAI’s intent to elect a Termination of NAI’s Work because of
NAI’s belief that the Work will not be substantially complete prior to the
Target Completion Date only because of Pre-lease Force Majeure Delays. Such
notice also expressed NAI’s belief that Pre-lease Force Majeure Delays are
likely to be                     days in the aggregate.
     This response to such notice constitutes an Increased Time Commitment.
BNPPLC hereby commits to extend the Target Completion Date by
                    days (the estimate given by NAI as described above).
     Please note that, according to the Construction Management Agreement, NAI
will have ten days after the date of any Increased Commitment (which may be
comprised of this Increased Time Commitment and any separate Increased Funding
Commitment given contemporaneously herewith) within which NAI may rescind the
aforementioned Notice of NAI’s Intent to Terminate Because of a Force Majeure
Event by a notice given in the form prescribed by the Construction Management
Agreement. Any failure of NAI to so rescind the notice will constitute a
97-10/Event under and as defined in the Construction Management Agreement and
will result in a conclusive presumption (for purposes of calculating any
97-10/Prepayment required of NAI) that any Termination of NAI’s Work occurred
for reasons other than the Pre-lease Force Majeure Events of which BNPPLC has
previously been notified.

 



--------------------------------------------------------------------------------



 



            BNP PARIBAS LEASING CORPORATION, a
Delaware corporation
      By:           Lloyd G. Cox, Managing Director             

[cc all Participants]
Exhibit H to Construction Management Agreement — Page 2

 



--------------------------------------------------------------------------------



 



Exhibit I
Rescission of Notice of NAI’s Intent to Terminate
[Date]
BNP Paribas Leasing Corporation
12201 Merit Drive, Suite 860
Dallas, Texas 75251
Attention: Lloyd G. Cox, Managing Director
     Re: Construction Management Agreement dated as of December 15, 2005 (the
“Construction Management Agreement”)between Network Appliance, Inc. (“NAI”), a
Delaware corporation, and BNP Paribas Leasing Corporation (“BNPPLC”), a Delaware
corporation
     Gentlemen:
     Capitalized terms used in this letter are intended to have the meanings
assigned to them in the Construction Management Agreement referenced above or in
the Common Definitions and Provisions Agreement referenced in the Construction
Management Agreement.
     NAI has delivered to BNPPLC a Notice of NAI’s Intent to Terminate dated
                    , 200                    , and BNPPLC has responded with an
Increased Commitment as of                     , 200                    . NAI
hereby accepts the Increased Commitment and, as provided in subparagraph 7(B) of
the Construction Management Agreement, rescinds such Notice of NAI’s Intent to
Terminate.
     NAI acknowledges that, because of such rescission, NAI must, as a condition
precedent to any exercise of its remaining rights to terminate the Construction
Management Agreement pursuant to subparagraph 7(B) thereof, deliver another
Notice of NAI’s Intent to Terminate at least forty five days prior to the
effective date of the Termination of NAI’s Work.

                  NETWORK APPLIANCE, INC., a Delaware     corporation    
 
           
 
  By:                  
 
      Name:    
 
           
 
      Title:    
 
           

[cc all Participants]

 